  

Exhibit 10.1

 

EXECUTION COPY

 

 

 [tm2016808d1_ex10-1img001.jpg]

 



AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of



 

April 24, 2020



 

among



 

WATTS WATER TECHNOLOGIES, INC.

 

The Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION and TD BANK, N.A.,

as Co-Syndication Agents

 

and

 

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents



 



 

 



JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC., KEYBANC CAPITAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC and TD SECURITIES (USA) LLC,

as Joint Bookrunners and Joint Lead Arrangers



 

 

 

 

Table Of Contents

 

Page

 

ARTICLE I Definitions 1     Section 1.01. Defined Terms 1 Section 1.02.
Classification of Loans and Borrowings 36 Section 1.03. Terms Generally 36
Section 1.04. Accounting Terms; GAAP; Certain Amendments and Calculations 36
Section 1.05. Interest Rates; LIBOR Notification 38 Section 1.06. Divisions 38
Section 1.07. Status of Obligations 38       ARTICLE II The Credits 39    
Section 2.01. Commitments 39 Section 2.02. Loans and Borrowings 39 Section 2.03.
Requests for Borrowings 40 Section 2.04. Determination of Dollar Amounts 40
Section 2.05. Swingline Loans 40 Section 2.06. Letters of Credit 42 Section
2.07. Funding of Borrowings 48 Section 2.08. Interest Elections 49 Section 2.09.
Termination and Reduction of Commitments 50 Section 2.10. Repayment; Evidence of
Debt 51 Section 2.11. Prepayment of Loans 52 Section 2.12. Fees 53 Section 2.13.
Interest 54 Section 2.14. Alternate Rate of Interest 54 Section 2.15. Increased
Costs 56 Section 2.16. Break Funding Payments 57 Section 2.17. Taxes 57 Section
2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 61 Section
2.19. Mitigation Obligations; Replacement of Lenders 63 Section 2.20. Expansion
Option 63 Section 2.21. Extension of Maturity Date 65 Section 2.22. Judgment
Currency 67 Section 2.23. Designation of Subsidiary Borrowers 67 Section 2.24.
Defaulting Lenders 68 Section 2.25. Domestic Subsidiary Guarantors 69      
ARTICLE III Representations and Warranties 70     Section 3.01. Existence;
Qualification and Powers 70 Section 3.02. Authorization; No Contravention 70
Section 3.03. Governmental Authorization; Other Consents 70 Section 3.04.
Binding Effect 71 Section 3.05. Financial Statements; No Material Adverse Effect
71

 



 

 

 

Table Of Contents

(continued)

 

Page

 

Section 3.06. Litigation 71 Section 3.07. No Default 71 Section 3.08. Ownership
of Property; Liens 71 Section 3.09. Environmental Compliance 72 Section 3.10.
Insurance 72 Section 3.11. Taxes 72 Section 3.12. ERISA Compliance 72 Section
3.13. Subsidiaries; Equity Interests 73 Section 3.14. Margin Regulations;
Investment Company Act 73 Section 3.15. Disclosure 73 Section 3.16. Compliance
with Laws 73 Section 3.17. Intellectual Property; Licenses, Etc 73 Section 3.18.
Senior Note Documents 74 Section 3.19. Material Domestic Subsidiaries 74 Section
3.20. Representations as to Foreign Loan Parties 74 Section 3.21. Dutch
Companies 75 Section 3.22. Anti-Corruption Laws and Sanctions 75 Section 3.23.
Plan Assets; Prohibited Transactions ERROR! BOOKMARK NOT DEFINED. 75      
ARTICLE IV Conditions 76     Section 4.01. Effective Date 76 Section 4.02. Each
Credit Event 77 Section 4.03. Designation of a Subsidiary Borrower 77      
ARTICLE V Affirmative Covenants 78     Section 5.01. Financial Statements 78
Section 5.02. Certificates; Other Information 79 Section 5.03. Notices 81
Section 5.04. Payment of Obligations 82 Section 5.05. Preservation of Existence,
Etc 82 Section 5.06. Maintenance of Properties 82 Section 5.07. Maintenance of
Insurance 82 Section 5.08. Compliance with Laws 82 Section 5.09. Books and
Records 83 Section 5.10. Inspection Rights 83 Section 5.11. Use of Proceeds 83
Section 5.12. Approvals and Authorizations 83 Section 5.13. Amendments to
Governing Documents 83 Section 5.14. Additional Domestic Subsidiary Guarantors
84 Section 5.15. Further Assurances 84       ARTICLE VI Negative Covenants 84  
  Section 6.01. Liens 85 Section 6.02. Investments 87 Section 6.03. Indebtedness
88

 



3

 

 

Table Of Contents

(continued)

 

Page

 

Section 6.04. Fundamental Changes; Permitted Acquisitions 89 Section 6.05.
Dispositions 90 Section 6.06. Restricted Payments 91 Section 6.07. Change in
Nature of Business 91 Section 6.08. Transactions with Affiliates 91 Section
6.09. Burdensome Agreements 92 Section 6.10. Use of Proceeds 93 Section 6.11.
[Reserved] 93 Section 6.12. Senior Note Documents 93 Section 6.13. Financial
Covenants 93       ARTICLE VII Events of Default 94     ARTICLE VIII The
Administrative Agent 96     Section 8.01. Authorization and Action 96 Section
8.02. Administrative Agent’s Reliance, Indemnification, Etc 99 Section 8.03.
Posting of Communications 100 Section 8.04. The Administrative Agent
Individually 101 Section 8.05. Successor Administrative Agent 101 Section 8.06.
Acknowledgments of Lenders and Issuing Banks 102 Section 8.07. Certain ERISA
Matters 102       ARTICLE IX Miscellaneous 104     Section 9.01. Notices 104
Section 9.02. Waivers; Amendments 105 Section 9.03. Expenses; Indemnity; Damage
Waiver 107 Section 9.04. Successors and Assigns 108 Section 9.05. Survival 112
Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution 112
Section 9.07. Severability 113 Section 9.08. Right of Setoff 113 Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process 113 Section 9.10.
WAIVER OF JURY TRIAL 114 Section 9.11. Headings 115 Section 9.12.
Confidentiality 115 Section 9.13. USA PATRIOT Act 116 Section 9.14. Releases of
Subsidiary Guarantors 116 Section 9.15. Interest Rate Limitation 116 Section
9.16. No Advisory or Fiduciary Responsibility 117 Section 9.17. Attorney
Representation 117 Section 9.18. Acknowledgement and Consent to Bail-In of
Affected Financial Institutions 117 Section 9.19. Acknowledgment Regarding Any
Supported QFCs 118

 



4

 

 

Table Of Contents

(continued)

 

Page

 

SCHEDULES:

 

Schedule 2.01  – Commitments Schedule 2.02  – Letter of Credit Commitments
Schedule 2.06  – Existing Letters of Credit Schedule 3.06  – Litigation
Schedule 3.12(c)(i)  – ERISA Events Schedule 3.13  – Subsidiaries Schedule 3.19 
– Material Domestic Subsidiaries Schedule 6.01  – Existing Liens Schedule 6.02 
– Existing Investments Schedule 6.03  – Existing Indebtedness Schedule 9.04  –
Disqualified Competitors

 

EXHIBITS:

 

Exhibit A  – Form of Assignment and Assumption Exhibit B-1  – Form of Opinion of
the Loan Parties’ U.S. Counsel Exhibit B-2  – Form of Opinion of the Loan
Parties’ Dutch Counsel Exhibit C  – Form of Increasing Lender Supplement
Exhibit D  – Form of Augmenting Lender Supplement Exhibit E  – List of Closing
Documents Exhibit F-1  – Form of Borrowing Subsidiary Agreement Exhibit F-2  –
Form of Borrowing Subsidiary Termination Exhibit G  – Form of Guaranty Exhibit
H-1  – Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit H-2  – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships) Exhibit H-3  – Form of U.S. Tax Certificate (Foreign Participants
That Are Partnerships) Exhibit H-4  – Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships) Exhibit I-1  – Form of Borrowing Request Exhibit
I-2  – Form of Interest Election Request Exhibit J  – Form of Note Exhibit K  –
Form of Compliance Certificate

 



5

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of April 24,
2020 among WATTS WATER TECHNOLOGIES, INC., the other SUBSIDIARY BORROWERS from
time to time party hereto, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., KEYBANK
NATIONAL ASSOCIATION, WELLS FARGO BANK, NATIONAL ASSOCIATION and TD BANK, N.A.,
as Co-Syndication Agents, and PNC BANK, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

WHEREAS, the Company, the Subsidiary Borrowers party thereto, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent thereunder, are
currently party to the Credit Agreement, dated as of February 12, 2016 (as
amended by Amendment No. 1 to the Credit Agreement dated December 28, 2018 and
as further amended, supplemented or otherwise modified prior to the Effective
Date, the “Existing Credit Agreement”);

 

WHEREAS, the Company, the Subsidiary Borrowers party hereto, the Lenders party
hereto and the Administrative Agent have (a) entered into this Agreement in
order to: (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) extend the applicable maturity date in respect of the existing revolving
credit facility under the Existing Credit Agreement; (iii) re-evidence the
“Obligations” under, and as defined in, the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement; and (iv) set
forth the terms and conditions under which the Lenders will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Borrowers and (b) agreed that each Departing Lender shall cease to be a
party to the Existing Credit Agreement as more specifically set forth in Section
1.08 of this Agreement;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers outstanding thereunder, which shall
be payable in accordance with the terms hereof; and

 

WHEREAS, it is also the intent of the Borrowers to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

 



 

 

 

ARTICLE I

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“2010 Senior Note Documents” means, collectively, the 2010 Senior Notes, the
2010 Senior Note Purchase Agreement and, in each case, any other documents
executed in connection therewith, together with any permitted amendments,
supplements or modifications thereto.

 

“2010 Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of June 18, 2010, pursuant to which the Company issued the
2010 Senior Notes, together with any permitted amendments, supplements or
modifications thereto.

 

“2010 Senior Notes” means the Company’s 5.05% Senior Notes due June 18, 2020.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition, by purchase, merger or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a business or line of business) of any Person, whether such
acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding Voting Stock of, such Person,
and whether such acquisition is effected in a single transaction or in a series
of related transactions, and the acquisition, by purchase, merger or otherwise,
of additional shares of the outstanding Voting Stock of any Subsidiary that is
not then a wholly-owned Subsidiary of the Company; provided, that an Investment
permitted under Section 6.02(g) shall not constitute an Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing based on the Adjusted LIBO Rate, an
interest rate per annum equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 



2

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Currencies” means (i) Dollars, (ii) Euro and (iii) any other currency
(x) that is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars, (y) for which a LIBOR Screen
Rate is available in the Administrative Agent’s determination and (z) that is
agreed to by the Administrative Agent and each of the Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBOR Screen
Rate (or if the LIBOR Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.14(c)), then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than 2.00% per annum, such rate shall be
deemed to be 2.00% per annum for purposes of this Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries at such time
concerning or relating to bribery or corruption.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 3.20(a).

 

“Applicable Percentage” means, with respect to any Lender, the percentage equal
to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, such Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments); provided that, in the case of Section 2.24 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.

 



3

 

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan, or with respect to the facility fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the Consolidated Leverage Ratio applicable on such date:

 

  Consolidated
Leverage Ratio:

Eurocurrency
Spread

 

ABR Spread Facility Fee
Rate

Category 1:

 

< 1.00 to 1.00 1.50% 0.50% 0.25% Category 2: > 1.00 to 1.00 but
< 2.00 to 1.00 1.70% 0.70% 0.30% Category 3: > 2.00 to 1.00 but
< 3.00 to 1.00 1.90% 0.90% 0.35%

Category 4:

 

> 3.00 to 1.00 2.10% 1.10% 0.40%

 

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2, 3 or 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

 



4

 

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Receivables Purchase Facility, the amount of obligations outstanding under such
Permitted Receivables Purchase Facility that would be characterized as principal
if such facility were structured as a secured lending transaction rather than as
a purchase, whether such obligations constitute on-balance sheet Indebtedness or
an off-balance sheet liability.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(c)(B).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 



5

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Benchmark Replacement” means, for any Agreed Currency, the sum of: (a) the
alternate benchmark rate for such Agreed Currency (which, in the case of Dollars
may be a SOFR-Based Rate) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the LIBO Rate for
syndicated credit facilities denominated in such Agreed Currency and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.00% per annum, the Benchmark Replacement will
be deemed to be 1.00% per annum for the purposes of this Agreement; provided
further that any such Benchmark Replacement shall be administratively feasible
as determined by the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means, with respect to any Agreed Currency,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate for such Agreed Currency with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate for such Agreed Currency with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in such Agreed Currency
at such time.

 



6

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate for any Agreed Currency:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Screen Rate for such Agreed Currency permanently or indefinitely
ceases to provide such LIBOR Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate for any Agreed Currency:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate for such Agreed Currency announcing that
such administrator has ceased or will cease to provide such LIBOR Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
such LIBOR Screen Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for such LIBOR Screen Rate, a resolution authority with jurisdiction over the
administrator for such LIBOR Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for such LIBOR Screen
Rate, in each case which states that the administrator of the LIBOR Screen Rate
has ceased or will cease to provide such LIBOR Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide such LIBOR Screen
Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such LIBOR Screen Rate announcing that such
LIBOR Screen Rate is no longer representative.

 



7

 

 

“Benchmark Transition Start Date” means with respect to any Agreed Currency, (a)
in the case of a Benchmark Transition Event, the earlier of (i) the applicable
Benchmark Replacement Date and (ii) if such Benchmark Transition Event is a
public statement or publication of information of a prospective event, the 90th
day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Lenders, as
applicable, by notice to the Company, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
for any Agreed Currency and solely to the extent that such LIBO Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such LIBO Rate for all purposes hereunder in accordance
with Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced such LIBO Rate for all purposes hereunder pursuant to Section 2.14.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrower Materials” has the meaning specified in Section 5.02.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit I-1 or any
other form approved by the Administrative Agent.

 



8

 

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in Euro).

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
or Canadian federal government or (ii) issued by any agency of the United States
or Canadian federal government the obligations of which are fully backed by the
full faith and credit of the United States or Canadian federal government, as
applicable, (b) any readily-marketable direct obligations issued by any other
agency of the United States or Canadian federal government, any state of the
United States, province of Canada, or any political subdivision of any such
state or province or any public instrumentality thereof, in each case having a
rating of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any
commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by
any Person organized under the laws of any state of the United States or
province of Canada, (d) any Dollar-denominated time deposit, insured certificate
of deposit, overnight bank deposit or bankers’ acceptance issued or accepted by
(i) any Lender or (ii) any commercial bank that is (A) organized under the laws
of the United States, any state thereof or the District of Columbia, or Canada
or any province thereof, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and
(e) shares of any United States or Canadian money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States or Canada; provided, however, that
the maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Horne Parties) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of equity securities of the Company
representing 35% or more of the aggregate voting power with respect to elections
of members of the board of directors or equivalent governing body of the Company
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 



9

 

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c) except for directors' qualifying shares in jurisdictions where such
qualifying shares are required, the Company shall fail to own directly or
indirectly, one hundred percent (100%) of the Equity Interests of each
Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) any request, rule, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rule, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Co-Documentation Agent” means each of PNC Bank, National Association and U.S.
Bank National Association, in its capacity as a co-documentation agent for the
credit facilities evidenced by this Agreement.

 

“Co-Syndication Agent” means each of Bank of America, N.A., KeyBank National
Association, Wells Fargo Bank, National Association and TD Bank, N.A. in its
capacity as a co-syndication agent for the credit facilities evidenced by this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, the commitment, if any, to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender's Commitment is set
forth on Schedule 2.01, or in the applicable documentation or record (as such
term is defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
as provided in Section 9.04(b)(ii)(C), pursuant to which such Lender shall have
assumed its Commitment pursuant to the terms hereof, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $800,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to it in Section 8.03(c).

 



10

 

 

“Company” means Watts Water Technologies, Inc., a Delaware corporation.

 

“Compounded SOFR” means, solely with respect to a Benchmark Replacement for the
LIBO Rate for Dollars, the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit K.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including, without duplication, the amortization of deferred
financing fees or costs for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis (or, as the context may require, for any
Subsidiary or the Company and its Domestic Subsidiaries on a consolidated
basis), an amount equal to Consolidated Net Income for such period:

 

(a)               increased by, in each case, to the extent deducted in the
determination of Consolidated Net Income for such period (without duplication,
and as determined in accordance with GAAP to the extent applicable):

 

(i)                 Consolidated Total Interest Expense for such period, plus

 

(ii)              the provision for Federal, state, local and foreign income
taxes payable by the Company and its Subsidiaries for such period, plus

 

(iii)            Consolidated Depreciation and Amortization Expense, plus

 



11

 

 

(iv)             the amount of any restructuring charge or reserve deducted in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with (A) Permitted Acquisitions after the Effective Date
or (B) severance and the consolidation or closing of any facilities after the
Effective Date (provided that the aggregate amount permitted to be added back
pursuant to this clause (iv) shall not exceed $20,000,000 for any such period),
plus

 

(v)               any other non-cash expenses or charges including any write
offs or write downs reducing such Consolidated Net Income for such period that
are not expected to result in cash payments in a future period (provided that if
any such non-cash expenses or charges represent an accrual or reserve for
potential cash items in any future period or otherwise result in a cash payment,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period), plus

 

(vi)             unusual, extraordinary or non-recurring costs, fees, charges or
expenses, plus

 

(vii)          write-off of non-cash deferred revenue in connection with
purchase accounting applied in respect of any Permitted Acquisition (it being
understood that such non-cash deferred revenue shall be recognized in such
period(s) as it would have been recognized but for such Acquisition), plus

 

(viii)        (x) expenses, charges and losses to the extent covered by
indemnification or refunding provisions in any Permitted Acquisition document or
any insurance to the extent reimbursed (or reasonably expected to be
reimbursed), in each case to the extent that such indemnity, refunding or
insurance coverage has not been denied and so long as such amounts are actually
reimbursed to the Company or a Subsidiary in cash within two (2) fiscal quarters
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (viii)(x) (and if not so reimbursed within two (2) fiscal quarters, such
amount shall be deducted from Consolidated EBITDA during the next Test Period)
and (y) bonuses paid to employees in connection with Permitted Acquisitions,
plus

 

(ix)             any loss from disposed, abandoned, transferred, closed or
discontinued operations and losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations;

 

(b)               decreased by, in each case, to the extent included in the
determination of Consolidated Net Income for such period (without duplication,
and as determined in accordance with GAAP to the extent applicable):

 

(i)                 interest income, plus

 

(ii)              income tax credits (to the extent not netted from income tax
expense), plus

 

(iii)            any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), plus

 



12

 

 

(iv)             any other non-cash income, which is not expected to result in
cash income in a future period (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, non-cash income on sales of assets outside the ordinary course of
business), all as determined on a consolidated basis, plus

 

(v)               any income or gain from disposed, abandoned or discontinued
operations and any gains on disposal of disposed, abandoned, transferred, closed
or discontinued operations;

 

it being understood and agreed that, when calculating Consolidated EBITDA for
any period in which a Permitted Acquisition has occurred, the calculation of
Consolidated EBITDA shall be made on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (excluding obligations and indebtedness incurred by Foreign
Subsidiaries of the Company under and with respect to Permitted Foreign Cash
Management Arrangements), (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (excluding standby but including
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases,
Synthetic Lease Obligations and Permitted Receivables Purchase Facilities, (f)
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company or similar
entity) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Total Interest Expense for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus cash and Cash
Equivalents as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended; provided, however, when calculating
the Consolidated Leverage Ratio for any period in which a Permitted Acquisition
has occurred, the calculation of the Consolidated Leverage Ratio shall be made
on a Pro Forma Basis; provided, further, that if the amount of clause (a) above
is negative, such amount shall be deemed to be zero for purposes of calculating
the Consolidated Leverage Ratio.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, minus cash and
Cash Equivalents as of such date minus Subordinated Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, when calculating the Consolidated Senior
Leverage Ratio for any period in which a Permitted Acquisition has occurred, the
calculation of the Consolidated Senior Leverage Ratio shall be made on a Pro
Forma Basis; provided, further, that if the amount of clause (a) above is
negative, such amount shall be deemed to be zero for purposes of calculating the
Consolidated Senior Leverage Ratio.

 



13

 

 

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest required to be paid or accrued by the Company and its
Subsidiaries during such period on all Indebtedness of the Company and its
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including, without duplication, payments consisting of interest in
respect of any capitalized leases, Synthetic Lease Obligations and Permitted
Receivables Purchase Facilities, and including commitment fees, agency fees,
facility fees, utilization fees, balance deficiency fees, bank fees and costs
owed with respect to letters of credit, bankers acceptances and surety bonds,
and similar fees or expenses in connection with the borrowing of money.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Tenor” with respect to a Benchmark Replacement for the LIBO Rate
for Dollars means a tenor (including overnight) having approximately the same
length (disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the LIBO Rate for Dollars.

 

“Covered Entity” means any of the following:

 

(i)                 a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)              a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)            a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.19.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal Dollar Amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

 



14

 

 

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event, or (e) has, or has a Lender Parent that has, become the
subject of a Bail-in Action.

 

“Departing Lenders” means each “Non-Consenting Lender” under and as defined in
the Existing Credit Agreement with respect to the amendment and restatement of
the Existing Credit Agreement evidenced hereby.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Institution” means (a) Persons that are reasonably determined by
the Company to be competitors of the Company or its Subsidiaries and which have
been specifically identified by the Company as of the Effective Date on Schedule
9.04, as such Schedule may be modified from time to time by the Company with the
prior written consent (not to be unreasonably withheld or delayed) of the
Administrative Agent (“Disqualified Competitors”) and (b) any of such
Disqualified Competitors’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as affiliates of Disqualified Competitors on the basis of
such Affiliates’ names and (y) are not bona fide debt investment funds that are
Affiliates of Disqualified Competitors.

 



15

 

 

“Dollar Amount” means, for any amount, at the time of determination thereof, (a)
if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Foreign Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thomson Reuters Corp., Refinitiv, or
any successor thereto (“Reuters”) source on the Business Day (New York City
time) immediately preceding the date of determination or if such service ceases
to be available or ceases to provide a rate of exchange for the purchase of
Dollars with the Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent, after consultation with the
Company, in its sole discretion (or if such service ceases to be available or
ceases to provide such rate of exchange, the equivalent of such amount in
Dollars as determined by the Administrative Agent, after consultation with the
Company, using any method of determination it deems appropriate in its sole
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent,
after consultation with the Company, using any method of determination it deems
appropriate in its sole discretion.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Loan Parties” means, collectively (a) the Company, (b) each Domestic
Subsidiary Borrower and (c) each Domestic Subsidiary Guarantor.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Domestic Subsidiary Borrower” means any Subsidiary Borrower that is a Domestic
Subsidiary of the Company.

 

“Domestic Subsidiary Guarantor” means (a) all of the Company’s Material Domestic
Subsidiaries party to the Guaranty Agreement and (b) all other Subsidiaries of
the Company which become Domestic Subsidiary Guarantors in accordance with
Section 5.14(b).

 

“Dutch Borrower” means (a) the Initial Dutch Borrower and (b) any other Eligible
Subsidiary organized under the laws of The Netherlands.

 

“Dutch Non-Public Lender” means (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority or authorities:
an entity which (x) assumes existing rights and/or obligations vis-à-vis a Dutch
Borrower, the value of which is at least EUR 100,000 (or its equivalent in
another currency), (y) provides repayable funds for an initial amount of at
least EUR 100,000 (or its equivalent in another currency) or (z) otherwise
qualifies as not forming part of the public, and (ii) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the relevant authority or authorities: an entity which is not considered to
form part of the public on the basis of such interpretation.

 

“Early Opt-in Election” means, for any Agreed Currency, the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in such Agreed Currency being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate for such Agreed Currency, and

 



16

 

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election for such Agreed
Currency has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Company and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
the Administrative Agent and each of the Lenders, such approval not to be
unreasonably withheld or delayed.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



17

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan; (d) with respect to any Pension Plan or
Multiemployer Plan, as applicable, the filing of a notice of intent to
terminate, or the treatment of a plan amendment as a termination, under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 



18

 

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, for any Foreign Currency, the rate of exchange therefor
as described in clause (b) of the definition of “Dollar Amount”.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes assessed on a Recipient under
the laws of The Netherlands, if and to the extent such Tax becomes payable as a
result of such Recipient having a substantial interest (aanmerkelijk belang) as
defined in the Dutch Income Tax Act (Wet inkomstenbelasting 2001) in a Dutch
Borrower, (d) as of January 1, 2021, any Taxes withheld or deducted pursuant to
the Dutch Withholding Tax Act (Wet bronbelasting 2021), (e) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (f) any U.S.
Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” is defined in the recitals to this Agreement.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the FRBNY as the federal funds effective rate. For the avoidance
of doubt, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 



19

 

 

“Federal Reserve Bank of New York’s Website” means the website of the FRBNY at
http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Loan Parties” means the Foreign Subsidiary Borrowers.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Subsidiary Borrower which is a Foreign
Subsidiary.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “FRBNY Rate” means the rate quoted
for such day for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 



20

 

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranty” means the Guaranty Agreement and any other guaranty executed by any
Domestic Subsidiary Borrower or any Subsidiary Guarantor in favor of the
Administrative Agent, on behalf of itself and the Lenders, in respect of the
Obligations.

 

“Guaranty Agreement” means that certain Amended and Restated Guaranty dated as
of the Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Loan Party party thereto, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Horne Parties” means (i) Timothy P. Horne, (ii) any individual related by
blood, marriage or adoption to Timothy P. Horne and (iii) the Horne Voting Trust
and any other trust that holds shares for the primary benefit of one or more of
the individuals described in the foregoing clauses (i) and (ii).

 

“Horne Voting Trust” means the trust established by the Amended and Restated
George B. Horne Voting Trust Agreement – 1997, dated as of September 14, 1999.

 



21

 

 

“IBA” has the meaning assigned to such term in Section 1.05.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) Attributable Indebtedness in respect of capital leases (including in
connection with any sale and leaseback transaction), Synthetic Lease Obligations
and Permitted Receivables Purchase Facilities;

 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar legal
entity) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. Notwithstanding the foregoing
provisions, obligations and indebtedness incurred by Foreign Subsidiaries of the
Company under and with respect to Permitted Foreign Cash Management Arrangements
shall not constitute Indebtedness.

 



22

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Initial Dutch Borrower” means Watts EMEA Holding B.V., a private limited
company (besloten vennootschap met beperkte aansprakelijkheid) under Dutch law
and as registered with the trade register of the Dutch Chamber of Commerce under
number 59437308

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit I-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or to the extent available and consented to by each applicable
Lender, twelve months), as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 



23

 

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided, that if any Interpolated Rate as
so determined would be less than 1.00% per annum, such rate shall be deemed to
be 1.00% per annum for purposes of this Agreement.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment).

 

“IP Rights” has the meaning specified in Section 3.17.

 



24

 

 

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A., (iii) KeyBank National Association, (iv) Wells Fargo Bank,
National Association and (v) TD Bank, N.A., each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto.

 

“Joint Lead Arrangers” means (i) JPMorgan Chase Bank, N.A., (ii) BofA
Securities, Inc., (iii) KeyBanc Capital Markets Inc., (iv) Wells Fargo
Securities, LLC and (v) TD Securities (USA) LLC.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.13 or
3.14 of the ISP or Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time),
International Chamber of Commerce Publication No. 590 (or such later version
thereof as may be in effect at the applicable time) or similar terms of the
Letter of Credit itself, or if compliant documents have been presented but not
yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be drawn, and the obligations
of the Company and each Lender shall remain in full force and effect until the
Issuing Banks and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks. For the avoidance of doubt, the term “Lenders” excludes the
Departing Lenders.

 



25

 

 

“Letter of Credit” means any letter of credit issued (or, in the case of the
Existing Letters of Credit, deemed to be issued) pursuant to this Agreement.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company and notified to the
Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any Interest Period, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable Agreed Currency and Interest Period, then the
LIBO Rate shall be the Interpolated Rate; provided, further, that, if any
Interpolated Rate shall be less than 1.00% per annum, such rate shall be deemed
to be 1.00% per annum for purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.

 

“LIBOR Screen Rate” means, for any date and time, with respect to any
Eurocurrency Borrowing denominated in any Agreed Currency and for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on either of such Reuters pages or screens, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; provided that, if the LIBOR Screen Rate shall be less than 1.00% per
annum, such rate shall be deemed to be 1.00% per annum for purposes of this
Agreement;

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but not
including the interest of a lessor under an operating lease or the interest of a
purchaser of Permitted Receivables under any Permitted Receivables Purchase
Facility.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guaranty, any promissory notes issued
pursuant to Section 2.10(e), any Letter of Credit applications (and, with
respect to any Letter of Credit, any other document, agreement and instrument
entered into by any Issuing Bank and the Company or in favor of such Issuing
Bank and relating to any such Letter of Credit), any agreements between the
Company and any Issuing Bank regarding such Issuing Bank’s Letter of Credit
Commitment and any agreement creating or perfecting rights in cash collateral
pursuant to the provisions of Section 2.06(j), Section 2.11(b) and Section
2.24(c).

 



26

 

 

“Loan Parties” means, collectively, each Domestic Loan Party and each Foreign
Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrowers or re-evidenced
pursuant to this Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Company or the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
listed on Schedule 3.19 or the most recent supplement thereto delivered in
accordance with Section 5.02(f) or Section 6.04(c)(iv), as applicable.

 

“Maturity Date” means February 12, 2022 subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.21.

 

“Maximum Incremental Amount” means the sum of (i) $200,000,000 plus (ii)
additional amounts, so long as (A) in the case of this clause (ii), after giving
effect on a pro forma basis to the increase in the Commitments and/or the
entrance into a tranche of Incremental Term Loans, the Consolidated Senior
Leverage Ratio is less than or equal to 2.00 to 1.00 (which calculation shall
assume that all such Indebtedness is fully drawn) and (B) the aggregate amount
of all increases in the Commitments and all Incremental Term Loans does not
exceed $500,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(c)(B).

 



27

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Contract
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity, or, in each
case, equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the FRBNY as an overnight bank funding rate.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 



28

 

 

“Participant” has the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is (a) maintained or is
contributed to by the Company or any ERISA Affiliate and (b) is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Acquisition” has the meaning specified in Section 6.04(c).

 

“Permitted Foreign Cash Management Arrangements” means cash pooling
arrangements, bank overdraft facilities and similar treasury management
arrangements maintained by Foreign Subsidiaries of the Company with banking,
deposit and financial institutions.

 

“Permitted Receivables” means all obligations of any obligor (whether now
existing or hereafter arising) under a contract for sale of goods or services by
any Loan Party or other Subsidiary of the Company, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of the
Company or any of its Subsidiaries in the goods (including returned goods) the
sale of which gave rise to such receivable or obligation after the passage of
title thereto to any obligor, (b) all other Liens and property subject thereto
from time to time purporting to secure payment of such receivables or
obligations, and (c) all guarantees, insurance, letters of credit and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of any such receivables or obligations.

 

“Permitted Receivables Purchase Facility” means any agreement of any Loan Party
or other Subsidiary of the Company providing for sales, transfers or conveyances
of Permitted Receivables purporting to be sales (and considered sales under
GAAP) that do not provide, directly or indirectly, for recourse against the
seller of such Permitted Receivables (or against any of such seller’s Affiliates
(other than the Receivables Subsidiary)) by way of a guaranty or any other
support arrangement, with respect to the amount of such Permitted Receivables
(based on the financial condition or circumstances of the obligor thereunder),
other than such limited recourse as is reasonable given market standards for
transactions of a similar type, taking into account such factors as historical
bad debt loss experience and obligor concentration levels.

 



29

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means (a) any employee benefit plan within the meaning of Section 3(3) of
ERISA established or maintained by the Company or, with respect to any such plan
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA
(including a Pension Plan), established or maintained for employees of the
Company or any ERISA Affiliate or (b) any such plan to which the Company is
required to contribute on behalf of any of its employees, in each case,
excluding any Multiemployer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Pro Forma Basis” means, with respect to any proposed Permitted Acquisition, the
Consolidated Funded Indebtedness and Consolidated EBITDA for each of the four
fiscal quarters immediately preceding such Permitted Acquisition being
calculated with reference to the audited historical financial statements of the
Person so acquired together with any interim financial statements of such Person
so acquired prepared since the date of the last audited financial statements and
prepared in a manner consistent with past practices (or, to the extent such
Person so acquired has no audited historical financial statements, the
management prepared financial statements of such Person so acquired, with such
statements to be in form and substance reasonably acceptable to the
Administrative Agent), and the Company and its Subsidiaries for the applicable
Test Period after giving effect on a pro forma basis to such Permitted
Acquisition (and assuming that such Permitted Acquisition had been consummated
at the beginning of such Test Period) in the manner described in clauses (a),
and (b) below; provided, however, that, in each case, in the event that either
no historical financial statements are available with respect to the Person to
be acquired, the Person to be acquired is not a separate legal entity, the
Company or Subsidiary effecting the acquisition is acquiring only assets of
another Person or, in the Administrative Agent's reasonable discretion it
determines the historical financial statements do not adequately reflect the
financial statements of the Person or assets to be acquired, such calculations
shall be made with reference to reasonable estimates of such past performance
made by the Company based on existing data and other available information, such
estimates to be reasonably acceptable to the Administrative Agent:

 



30

 

 

(a) all Indebtedness (whether under this Agreement or otherwise) and any other
balance sheet adjustments incurred or made in connection with the Permitted
Acquisition, if any, shall be deemed to have been incurred or made on the first
day of the Test Period, and all Indebtedness of the Person to be acquired in
such Permitted Acquisition which was repaid concurrently with the consummation
of the Permitted Acquisition, if any, shall be deemed to have been repaid on the
first day of the Test Period concurrently with the deemed incurrence of the
Indebtedness, if any, incurred in connection with the Permitted Acquisition;

 

(b) cost savings, operating expense reductions, operational improvements and
synergies permitted to be reflected in pro forma financial information under
Rule 11-02 of Regulation S-X under the Securities Act, for such period; and

 

(c) other cost savings, operating expense reductions and synergies, including,
without limitation, those which are attributable to the change in ownership
and/or management resulting from such Permitted Acquisition, projected by the
Company in good faith to be realized as a result of specified actions taken,
committed to be taken or expected to be taken (calculated on a pro forma basis
as though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period) relating to such Permitted Acquisition, net of the amount of actual
benefits realized during such period from such actions (such cost savings and
synergies, “Specified Transaction Adjustments”); provided that (A) such
Specified Transaction Adjustments are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Company and are set
forth in reasonable detail in a certificate of a Responsible Officer delivered
to the Administrative Agent, (B) such actions are taken, committed to be taken
or expected to be taken no later than twelve (12) months after the date of such
Permitted Acquisition, (C) no amounts shall be added pursuant to this clause (c)
to the extent duplicative of any amounts that are otherwise added back in
calculating Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to any period and (D) the aggregate amount of any
Specified Transaction Adjustments for any Test Period shall not exceed the
greater of (x) 10% of Consolidated EBITDA for such Test Period prior to giving
effect to this clause (c) and (y) such other amount as may be approved by the
Administrative Agent.

 

“PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.

 

“Public Company” means any Person that is required to file periodic reports with
the SEC pursuant to the Securities Laws (or any Person subject to similar
requirements under the laws of any other Governmental Authority).

 

“Public Lender” has the meaning specified in Section 5.02.

 

“Purchase Price” means, with respect to any Acquisition, the aggregate amount of
consideration for such Acquisition consisting of cash, Indebtedness directly or
indirectly incurred or assumed in connection therewith (including, without
limitation, Indebtedness of the Person subject to such Acquisition if effected
as an acquisition of such Person’s Equity Interests or merger of such Person
with and into the Company or any existing Subsidiary) and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any person or
business; provided that any such future payment that is subject to a contingency
shall be considered part of the Purchase Price only to the extent of the
reserve, if any, required under GAAP at the time of such sale to be established
in respect thereof by the Company.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



 



31

 

 

“QFC Credit Support” has the meaning assigned to it in Section 9.189.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote wholly-owned
Subsidiary of the Company which may be formed for the sole and exclusive purpose
of engaging in activities in connection with the purchase, sale and financing of
Permitted Receivables in connection with and pursuant to a Permitted Receivables
Purchase Facility.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Regulation D” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Relevant Governmental Body” means (a) with respect to Dollars, the Board and/or
the FRBNY, or a committee officially endorsed or convened by the Board and/or
the FRBNY or, in each case, any successor thereto and (b) with respect to any
Foreign Currency, any banking authority having similar oversight functions and
authority to the Board and/or the FRBNY with respect to such Foreign Currency or
a committee officially endorsed or convened by such banking authority or, in
each case, any successor thereto.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived by
regulation as in effect on the relevant date.

 

“Required Lenders” means, at any time, subject to Section 2.23, (a) at any time
prior to the earlier of the Loans becoming due and payable pursuant to Article
VII or the Commitments terminating or expiring, Lenders having Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the total
Credit Exposures and Unfunded Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
the Unfunded Commitments of each Lender shall be deemed to be zero and (b) for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, Lenders having Credit Exposures
representing more than 50% of the total Credit Exposures at such time; provided,
that in the case of clauses (a) and (b) above, the Credit Exposure of any Lender
that is the Swingline Lender shall be deemed to exclude any amount of its
Swingline Exposure in excess of its Applicable Percentage of all outstanding
Swingline Loans, adjusted to give effect to any reallocation under Section 2.24
of the Swingline Exposures of Defaulting Lenders in effect at such time, and the
Unfunded Commitment of such Lender shall be determined on the basis of its
Credit Exposure excluding such excess amount.

 



32

 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, managing director or other
authorized signatory of a Loan Party and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan denominated in any Foreign
Currency, each of the following: (i) the date of the Borrowing of such Loan and
(ii) each date of a conversion into or continuation of such Loan pursuant to the
terms of this Agreement; (b) with respect to any Letter of Credit denominated in
a Foreign Currency, each of the following: (i) the date on which such Letter of
Credit is issued, (ii) the first Business Day of each calendar month and (iii)
the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof; and (c) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.

 

“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of applicable comprehensive Sanctions (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time and to the extent that dealings with the
following are prohibited for a Person required to comply with Sanctions, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or the Canadian government (including those administered by
Global Affairs Canada), (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person fifty percent or more owned or controlled by
any such Person or Persons described in the foregoing clauses (a) or (b), or (d)
any Person otherwise the subject of any Sanctions.



 



33

 

 

“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced at such time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, or (c) the
Canadian government, including those administered by Global Affairs Canada.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the FRBNY, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Specified JV/Intercompany Asset Transfer” means the contribution or Disposition
of any property (other than cash) (a) by any Domestic Loan Party to any
Subsidiary that is not a Domestic Loan Party or (b) by any Foreign Loan Party to
any Subsidiary that is not a Loan Party.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the outstanding Voting Stock of such Other Person (irrespective of
whether at the time Equity Interests of any other class or classes of such Other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 



34

 

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (a) the Initial Dutch Borrower and (b) any Eligible
Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23 and, in
the case of each of the foregoing clauses (a) and (b), that has not ceased to be
a Subsidiary Borrower pursuant to such Section 2.23.

 

“Subsidiary Guarantor” means the Domestic Subsidiary Guarantors.

 

“Supported QFC” has the meaning assigned to it in Section 9.19.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is the Swingline Lender, Swingline Loans made by
such Lender in its capacity as the Swingline Lender that are outstanding at such
time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans), adjusted to give effect to any
reallocation under Section 2.24 of the Swingline Exposure of Defaulting Lenders
in effect at such time, and (b) in the case of any Lender that is the Swingline
Lender, the aggregate principal amount of all Swingline Loans made by such
Lender as the Swingline Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 



35

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning specified in Section 6.04(c).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Test Period” means, with respect to any Permitted Acquisition, the period of
four fiscal quarters included in any covenant calculation and occurring prior to
the date of such Permitted Acquisition as set forth in the definition of “Pro
Forma Basis”.

 

“Threshold Amount” means $50,000,000.

 

“Total Revolving Credit Exposure” means the sum of the outstanding principal
Dollar Amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 



36

 

 

“Unadjusted Benchmark Replacement” means, for any Agreed Currency, the Benchmark
Replacement for such Agreed Currency excluding the Benchmark Replacement
Adjustment; provided that, if the Unadjusted Benchmark Replacement as so
determined would be less than 1.00% per annum, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% per annum for the purposes of this
Agreement.

 

“Unaudited Financial Statements” means the consolidated balance sheet of the
Company and its Subsidiaries as of and for the fiscal quarter and portion of the
fiscal year ended September 29, 2019 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarters of the Company and its Subsidiaries, including the notes thereto.

 

“Unfunded Commitment” means, with respect to each Lender at any time, the
Commitment of such Lender at such time less its Credit Exposure at such time.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(B)(3).

 

“Voting Stock” means Equity Interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Company, any Loan Party and the Administrative
Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 



37

 

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04. Accounting Terms; GAAP; Certain Amendments and Calculations. (a)
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such provision to preserve the original intent thereof in light
of such change in GAAP, provided that such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding any other provision contained
herein, (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (x) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 or 2015-03 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (ii) notwithstanding the enactment of Accounting
Standards Update 2016-02 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) requiring
operating leases to be capitalized, the GAAP treatment prior to such change
therein shall continue to apply for purposes of this Agreement, and operating
leases shall not constitute “Indebtedness”, “Consolidated Indebtedness”, or
“Attributable Indebtedness” including for the purposes of the calculation of any
financial ratio or requirement set forth herein.

 



38

 

 

(b)                If at any time a Change in Law, regulation or applicable
accounting standards would require adoption of the International Financial
Reporting Standards and the computation of any financial covenant set forth
herein would be altered thereby, and either the Company or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend this Agreement accordingly, and the Lenders
shall not assess an amendment fee for such amendment.

 

(c)                All pro forma computations required to be made hereunder
giving effect to any issuance, incurrence or assumption of Indebtedness shall in
each case be calculated giving pro forma effect thereto (and, in the case of any
pro forma computation made hereunder to determine whether such issuance,
incurrence or assumption of Indebtedness is permitted to be consummated
hereunder, to any other Indebtedness issued, incurred or assumed since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such issuance, incurrence or
assumption had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.05(a)). If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Contract applicable to such
Indebtedness).

 

Section 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans and ABR Loans (when determined by reference to clause (c) of
the definition of Alternate Base Rate) is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 2.14(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Company, pursuant to Section 2.14, of any change to the reference rate upon
which the interest rate on Eurocurrency Loans and ABR Loans (when determined by
reference to clause (c) of the definition of Alternate Base Rate) is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.14(c), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (ii) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.14(d)), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 



39

 

 

Section 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

Section 1.07. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness.

 

Section 1.08. Amendment and Restatement.

 

(a)                The parties to this Agreement agree that, on the Effective
Date, the terms and provisions of the Existing Credit Agreement shall be and
hereby are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement.

 

(b)                Neither the execution, delivery and acceptance of this
Agreement nor any of the terms, covenants, conditions or other provisions set
forth herein are intended, nor shall they be deemed or construed, to effect a
novation of any liens or indebtedness under the Existing Credit Agreement or to
pay, extinguish, release, satisfy or discharge (i) all or any part of the
indebtedness evidenced by the Existing Credit Agreement, (ii) the liability of
any Person under the Existing Credit Agreement or the “Loan Documents” executed
and delivered in connection therewith, or (iii) the liability of any Person with
respect to the Existing Credit Agreement or any indebtedness or other
obligations evidenced thereby.

 

(c)                Except to the extent repaid with the proceeds of the initial
Loans hereunder on the Effective Date, all Loans made and Obligations incurred
under the Existing Credit Agreement which are outstanding on the Effective Date
shall continue as Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents.

 

(d)                Without limiting the foregoing, upon the effectiveness of the
amendment and restatement contemplated hereby on the Effective Date:

 

(i)                 all references in the “Loan Documents” (as defined in the
Existing Credit Agreement) to the “Administrative Agent”, the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents;

 

(ii)               the “Revolving Commitments” (as defined in the Existing
Credit Agreement) shall be redesignated as Commitments hereunder as set forth on
Schedule 2.01;

 



40

 

 

(iii)             the “Letter of Credit Commitments” (as defined in the Existing
Credit Agreement) shall be redesignated as Letter of Credit Commitments
hereunder as set forth on Schedule 2.02;

 

(iv)              the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of, in the case of a “Revolving
Lender”, its “Revolving Commitments” and “Revolving Credit Exposure” (each as
defined in and in effect under the Existing Credit Agreement) as are necessary
in order that each such Lender’s Credit Exposure hereunder reflects such
Lender’s Applicable Percentage thereof on the Effective Date (and in no event
exceeds each such Lender’s Commitment hereunder), and the Company and each
Lender that was a “Lender” under the Existing Credit Agreement (constituting the
“Required Lenders” under and as defined therein) hereby agrees (with effect
immediately prior to the Effective Date) that (x) such reallocation, sales and
assignments shall be deemed to have been effected by way of, and subject to the
terms and conditions of, Assignment and Assumptions, without the payment of any
related assignment fee, and no other documents or instruments shall be, or shall
be required to be, executed in connection with such assignments (all of which
are hereby waived), (y) such reallocation shall satisfy the assignment
provisions of Section 9.02(d)(i) of the Existing Credit Agreement and (z) in
connection with such reallocation, sales, assignments or other relevant actions,
the Borrowers shall pay all interest and fees outstanding under the Existing
Credit Agreement and accrued to the date hereof to the Administrative Agent for
the account of the Lenders party hereto, together with any losses, costs and
expenses incurred by Lenders under Section 2.16 of the Existing Credit
Agreement;

 

(v)                each of the signatories hereto that is also a party to the
Existing Credit Agreement hereby consents to any of the actions described in the
foregoing clause (iv) and agrees that any and all required notices and required
notice periods under the Existing Credit Agreement in connection with any of the
actions described in the foregoing clause (iv) on the Effective Date are hereby
waived and of no force and effect; and

 

(vi)              for the avoidance of doubt, as a result of the preceding
clause (iv), the revolving loans and term loans previously made to the Borrowers
by each Departing Lender under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement shall be repaid in full
(accompanied by any accrued and unpaid interest and fees thereon and any losses,
costs and expenses incurred by such Departing Lender under Section 2.16 of the
Existing Credit Agreement), each Departing Lender’s “Commitments” under the
Existing Credit Agreement shall be terminated and each Departing Lender shall
not be a Lender hereunder.

 

Section 1.09. Blocking Regulation. In relation to any Lender that is subject to
the regulations referred to below (each, a “Restricted Lender”), any
representation, warranty or covenant set forth herein that refers to Sanctions
(each, a “Specified Provision”) shall only apply for the benefit of such
Restricted Lender to the extent that such Specified Provision would not result
in a violation of, conflict with or liability under Council Regulation (EC)
2271/96 (or any law implementing such regulation in any member state of the
European Union) or any similar blocking or anti-boycott law in Germany
(including, in the case of Germany, section 7 foreign trade rules
(Auβenwirtschaftsverordnung – AWV) in connection with section 4 paragraph 1
foreign trade law (Auβenwirtschaftsgesetz – AWG)) or in the United Kingdom or
Canada (the “Mandatory Restrictions”). In the event of any consent or direction
by Lenders in respect of any Specified Provision of which a Restricted Lender
does not have the benefit due to a Mandatory Restriction, then, notwithstanding
anything to the contrary in the definition of Required Lenders, for so long as
such Restricted Lender shall be subject to a Mandatory Restriction, the Credit
Exposure and Unfunded Commitment of such Restricted Lender will be disregarded
for the purpose of determining whether the requisite consent of the Lenders has
been obtained or direction by the requisite Lenders has been made solely in
respect thereof, it being agreed, however, that, unless, in connection with any
such determination, the Administrative Agent shall have received written notice
from any Lender stating that such Lender is a Restricted Lender with respect
thereto, each Lender shall be presumed, in connection with such determination,
not to be a Restricted Lender.

 



41

 

 

ARTICLE II

The Credits

 

Section 2.01. Commitments. Prior to the Effective Date, certain “Revolving
Loans” were made to certain of the Borrowers under the Existing Credit Agreement
which remain outstanding as of the Effective Date (such outstanding loans being
hereinafter referred to as the “Existing Revolving Loans”). Subject to the terms
and conditions set forth in this Agreement, each Borrower and each of the
Lenders agree that on the Effective Date, but subject to the reallocation and
other transactions described in Section 1.08, the Existing Revolving Loans shall
be re-evidenced as Revolving Loans under this Agreement and the terms of the
Existing Revolving Loans shall be restated in their entirety and shall be
evidenced by this Agreement. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) subject to
Section 2.04 and Section 2.11(b), the Dollar Amount of such Lender’s Credit
Exposure exceeding such Lender’s Commitment or (ii) subject to Section 2.04 and
Section 2.11(b), the sum of the Dollar Amount of the Total Revolving Credit
Exposure exceeding the aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.

 

(b)                Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Loan to any Borrower by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurocurrency Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 (or, if such Borrowing is denominated
in a Foreign Currency, 1,000,000 units of such currency) and not less than
$2,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
2,000,0000 units of such currency). At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six (6) Eurocurrency Borrowings outstanding.

 

(d)                Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

(e)                Any Credit Event from any Lender to, or for the account of,
any Dutch Borrower shall at all times be provided by a Lender that is a Dutch
Non-Public Lender.

 



42

 

 

Section 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by irrevocable written notice (via a
written Borrowing Request signed by a Responsible Officer of the applicable
Borrower, or of the Company on behalf of the applicable Borrower, promptly
followed by telephonic confirmation of such request) (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Company on its behalf) not later than 11:00
a.m., Local Time, four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                 the name of the applicable Borrower;

 

(ii)                the aggregate principal amount of the requested Borrowing;

 

(iii)              the date of such Borrowing, which shall be a Business Day;

 

(iv)              whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)                in the case of a Eurocurrency Borrowing, the Agreed Currency
and initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)              the location and number of the applicable Borrower’s account
to which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Agreed Currency of any Borrowing is specified, then the
requested Borrowing shall be denominated in Dollars. If no election as to the
Type of Borrowing is specified, then, in the case of a Borrowing denominated in
Dollars, the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 



43

 

 

Section 2.04. Determination of Dollar Amounts. The Dollar Amount of all Loans,
Borrowings, Letters of Credit and LC Exposure, as applicable, denominated in
Foreign Currencies hereunder shall be determined on each Revaluation Date.

 

Section 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000, (ii) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the aggregate Commitments or (iii) the Dollar Amount of the Swingline
Lender’s Credit Exposure exceeding its Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

 

(b)                To request a Swingline Loan, the Company shall submit a
written notice to the Administrative Agent of such request by telecopy or
electronic mail not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be in a form approved by the
Administrative Agent, shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the applicable Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

 

(c)                The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify (such notice, the “Swingline Participation Notice”) the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and,
subject to the last sentence of this paragraph, thereafter payments in respect
of such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Company
(or other party on behalf of the Company) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Company for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Company of any default in the payment thereof. Notwithstanding the
preceding three sentences, upon the Company’s receipt of the Swingline
Participation Notice, the Company may request the Administrative Agent in
writing to convert the applicable Swingline Loan into an ABR Revolving Loan and,
promptly after receipt of such written request, the Administrative Agent shall
effect such conversion and thereafter such Swingline Loan shall be deemed to be
an ABR Revolving Loan hereunder.

 



44

 

 

(d)                The Swingline Lender may be replaced at any time by written
agreement among the Company, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of the Swingline Lender. At the time any
such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

 

(e)                Subject to the appointment and acceptance of a successor
Swingline Lender, the Swingline Lender may resign as Swingline Lender at any
time upon thirty days’ prior written notice to the Administrative Agent, the
Company and the Lenders, in which case, the Swingline Lender shall be replaced
in accordance with Section 2.05(d) above.

 

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
letters of credit identified on Schedule 2.06 and the letters of credit issued
and outstanding on the Effective Date under the Existing Credit Agreement
(collectively, the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be directly or knowingly indirectly made available to
any Person (i) to fund any activity or business of or with any Sanctioned
Person, or in a Sanctioned Country (ii) in any manner that would result in a
material violation of any Sanctions by any party to this Agreement.

 



45

 

 

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than two (2) Business Days (or such later date as the applicable
Issuing Bank and the Administrative Agent may agree)) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, if reasonably requested by an Issuing Bank in connection
with any such Letter of Credit issuance, the Company will enter into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as customarily required by the respective Issuing Bank and using such
Issuing Bank’s standard form (provided that in the event of any inconsistency
between any such agreement or application and this Agreement, this Agreement
shall control). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Company shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Section
2.04 and Section 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$100,000,000, (ii) subject to Section 2.04 and Section 2.11(b), the sum of the
Dollar Amount of the Total Revolving Credit Exposure shall not exceed the
aggregate Commitments, (iii) subject to Section 2.04 and Section 2.11(b), no
Lender’s Dollar Amount of Credit Exposure shall exceed its Commitment and
(iv) subject to Section 2.04 and Section 2.11(b), (x) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit issued by an Issuing Bank at
such time plus (y) the aggregate Dollar Amount of all LC Disbursements made by
such Issuing Bank that have not yet been reimbursed by or on behalf of the
Company at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment. The Company may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank as provided in the definition of
Letter of Credit Commitment; provided that the Company shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) above shall not
be satisfied. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit available to be drawn at such time; provided that, with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.

 

(c)                Expiration Date. (A) Each Letter of Credit shall expire (or
be subject to termination by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) subject to Section 2.06(c)(B), the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), unless the Lenders
(excluding any Defaulting Lender) with LC Exposure representing greater than 50%
of the total LC Exposure (disregarding the LC Exposure of any Defaulting Lender)
have approved another expiry date (provided that in any case the expiry date
must be no later than the date set forth in Section 2.06(c)(A)(ii)) and
(ii) such other date that is five (5) Business Days prior to the Maturity Date.

 



46

 

 

(B) If the Company so requests in any applicable Letter of Credit application,
the applicable Issuing Bank may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, the Company shall not be required to make a specific request
to such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the date set forth in
Section 2.06(c)(A)(ii); provided, however, that such Issuing Bank shall not
permit any such extension if (1) such Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.06(c) or otherwise), or (2) it has received notice
(which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date (I) from the
Administrative Agent that the Lenders with LC Exposure representing greater than
50% of the total LC Exposure have elected not to permit such extension or (II)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such extension.

 

(d)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 



47

 

 

(e)                Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit issued by such Issuing Bank, the
Company shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the Company, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the Company
shall have received notice of such LC Disbursement prior to 10:00 a.m., Local
Time, on such date, or, if such notice has not been received by the Company
prior to such time on such date, then not later than 12:00 noon, Local Time, on
the Business Day immediately following the day that the Company receives such
notice; provided that the Company may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline
Loan, as applicable. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse such Issuing Bank for any LC Disbursement (other than the funding of
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, such
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.

 

(f)                 Obligations Absolute. The Company’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any agreement entered into in connection therewith or this Agreement, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by the non-appealable judgment of a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
Notwithstanding the foregoing, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if (x) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it or (y) the issuance of the Letter of
Credit would violate one or more policies of such Issuing Bank applicable to
letters of credit generally.

 



48

 

 

(g)                Disbursement Procedures. The applicable Issuing Bank shall
promptly and in any event within the time allowed by applicable Law or the
specific terms of the Letter of Credit following its receipt thereof, examine
all documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Company by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is required to be reimbursed, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Loans (or in the case such LC Disbursement is denominated in a Foreign Currency,
at the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Loans) and such interest
shall be due and payable on the date when such reimbursement is payable;
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 



49

 

 

(i)                 Replacement and Resignation of an Issuing Bank. Any Issuing
Bank may be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letter of Credit. Subject to the
appointment and acceptance of a successor Issuing Bank, any Issuing Bank may
resign as an Issuing Bank at any time upon thirty days’ prior written notice to
the Administrative Agent, the Company and the Lenders, in which case, such
resigning Issuing Bank shall be replaced in accordance with this Section
2.06(i).

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders (other than any Defaulting Lender) with LC
Exposure representing greater than 50% of the total LC Exposure (disregarding
the LC Exposure of any Defaulting Lender)) demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders (the “LC Collateral Account”), an amount in cash
equal to 103% of the Dollar Amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (f) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. In addition, and without limiting
the foregoing or paragraph (c) of this Section, if any LC Exposure remains
outstanding after the expiration date specified in said paragraph (c), the
Company shall immediately deposit into the LC Collateral Account an amount in
Dollars in cash equal to 103% of the Dollar Amount of such LC Exposure as of
such date plus any accrued and unpaid interest thereon or otherwise make
arrangements reasonably satisfactory to the applicable Issuing Bank, the
Administrative Agent and the Company with respect thereto.

 



50

 

 

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse any applicable
Issuing Bank (ratably in the case of more than one Issuing Bank) for LC
Disbursements for which it has not been reimbursed, together with related fees,
costs and customary processing charges, and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Lenders (other than any
Defaulting Lenders) with LC Exposure representing greater than 50% of the total
LC Exposure (disregarding the LC Exposure of any Defaulting Lender)), be applied
to satisfy other Obligations. If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Company within three (3) Business Days after all Events of Default have been
cured or waived.

 

(k)                Letters of Credit Issued for Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Bank (whether arising by contract, at law, in
equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Company (i) shall reimburse, indemnify and compensate the applicable
Issuing Bank hereunder for such Letter of Credit (including to reimburse any and
all drawings thereunder) as if such Letter of Credit had been issued solely for
the account of the Company, to the extent the applicable Issuing Bank is not
reimbursed by such Subsidiary, and (ii) irrevocably waives any and all defenses
(other than payment in full) that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

(l)                 Issuing Bank Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) promptly following the end of each calendar month, the
aggregate amount of Letters of Credit issued by it and outstanding at the end of
such month, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letter of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any payment under any Letter of Credit, the date
of such payment under such Letter of Credit and the amount of such payment, (iv)
on any Business Day on which any Borrower fails to reimburse any payment under
any Letter of Credit required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such payment and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

 

(m)              Applicability of ISP and UCP. Unless otherwise expressly agreed
by the applicable Issuing Bank and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 



51

 

 

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the relevant Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of such Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars and
(y) an account of such Borrower in the relevant jurisdiction and designated by
such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing (or in the case of an
ABR Borrowing, prior to 12:00 noon, New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight Foreign Currency Rate in the case of
Loans denominated in a Foreign Currency) or (ii) in the case of such Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

 

Section 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 



52

 

 

(b)                To make an election pursuant to this Section, a Borrower, or
the Company on its behalf, shall notify the Administrative Agent of such
election by irrevocable written notice (via an Interest Election Request signed
by a Responsible Officer of such Borrower, or of the Company on its behalf) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, or (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d).

 

(c)                Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)                the name of the applicable Borrower and the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)              whether the resulting Borrowing is to be an ABR Borrowing or
a Eurocurrency Borrowing; and

 

(iv)              if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(e)                If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 



53

 

 

 

Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, all Commitments shall terminate on the Maturity Date.

 

(b)                The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, (x) the Dollar Amount of the Total Revolving
Credit Exposure would exceed the aggregate Commitments or (y) the Dollar Amount
of any Lender’s Credit Exposure would exceed its Commitment.

 

(c)                The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
occurrence of any one or more other transactions specified therein, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.10. Repayment; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding and the proceeds of any such Revolving
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding. Notwithstanding anything to the contrary in this Agreement,
no Foreign Subsidiary Borrower will be liable for any Obligations of any U.S.
Person.

 

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Agreed Currency and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 



54

 

 

(d)                The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.

 

(e)                Any Lender may request that Loans made by it to any Borrower
be evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit J. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
any such promissory note is a registered note, to such payee and its registered
assigns).

 

Section 2.11. Prepayment of Loans.

 

(a)                Any Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part without premium or penalty
but subject to break funding payments pursuant to Section 2.16, subject to prior
notice in accordance with the provisions of this Section 2.11(a). The applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

(b)                If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Revaluation Date with
respect to each such Credit Event) exceeds the aggregate Commitments or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Credit Exposures (so
calculated) exceeds 103% of the aggregate Commitments, the Borrowers shall in
each case immediately repay Revolving Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount sufficient to cause the
aggregate Dollar Amount of all Credit Exposures (so calculated) to be less than
or equal to the aggregate Commitments; provided that, the Company shall not be
required to cash collateralize LC Exposure pursuant to this Section unless after
giving effect to the prepayment in full of the Revolving Borrowings the
aggregate Dollar Amount of the Total Revolving Credit Exposure exceeds the
aggregate Commitments.

 



55

 

 

Section 2.12. Fees. (a) Subject to adjustment as and to the extent provided in
Section 2.24, the Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the applicable
Facility Fee Rate (as specified in the definition of Applicable Rate) on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Credit Exposure after its Commitment terminates, then such facility fee
shall continue to accrue on the daily amount of such Lender’s Credit Exposure
from and including the date on which its Commitment terminates to but excluding
the date on which such Lender ceases to have any Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b)                Subject to adjustment as and to the extent provided in
Section 2.24, the Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure with respect to Letters
of Credit issued by such Issuing Bank, as well as such Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Participation fees
and fronting fees in respect of Letters of Credit denominated in Dollars shall
be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in such
Foreign Currency.

 

(c)                The Company agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Company and the Administrative Agent.

 



56

 

 

(d)                All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

 

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest (i) computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.14. Alternate Rate of Interest.

 

(a)                If at the time that the Administrative Agent shall seek to
determine the LIBOR Screen Rate on the Quotation Day for any Interest Period for
a Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Revolving Borrowing at the Alternate Base Rate and (ii) if
such Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall
be equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate for any such Borrowing denominated in a
Foreign Currency shall be determined and so consented to by the Required
Lenders, Revolving Borrowings shall not be available in such Foreign Currency.

 



57

 

 

(b)                If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis), for a Loan in the
applicable currency or for the applicable Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time; or

 

(ii)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Revolving Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

(c)                Notwithstanding anything to the contrary herein or in any
other Loan Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, for any Agreed Currency, the
Administrative Agent and the Company may amend this Agreement to replace the
LIBO Rate with a Benchmark Replacement for such Agreed Currency. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Company, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate for any
Agreed Currency with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date for such Agreed Currency.

 

(d)                In connection with the implementation of a Benchmark
Replacement for any Agreed Currency, the Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 



58

 

 

(e)                The Administrative Agent will promptly notify the Company and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

 

(f)                 Upon the Company’s receipt of notice of the commencement of
a Benchmark Unavailability Period with respect to any Agreed Currency, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in such Agreed
Currency shall be ineffective, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing.

 

 

Section 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)               impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 



59

 

 

(b)                If any Lender or any Issuing Bank determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)                A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding any loss of anticipated profits or
margin). Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

Section 2.17. Taxes.  (a)  Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                Payment of Other Taxes by the Borrowers. The relevant
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)                Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, that no Foreign Subsidiary Borrower shall be liable for any indemnity
for (or otherwise with respect to) any Taxes paid by a Holder of Obligations (as
defined in the Guaranty) in respect of a payment received from the Company or
any Domestic Subsidiary Borrower. A certificate as to the amount of such payment
or liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



60

 

 

(f)                 Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that any Borrower is a U.S. Person:

 

(A)              any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to such Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)an executed copy of IRS Form W-8ECI certifying that the income receivable
pursuant to any Loan Document is effectively connected with the conduct of a
trade or business in the United States;

 



61

 

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to such Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 



62

 

 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)                Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)                 Defined Terms. For purposes of this Section 2.17, the term
“Lender” includes the Issuing Banks and the term “applicable law” includes
FATCA.

 

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                Each Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 2:00 p.m., Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to Euro, in
Euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 



63

 

 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder not
constituting (i) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company or (ii) a mandatory prepayment (which shall be applied in accordance
with Section 2.11), such funds shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements (other than those described in the next
clause second), including amounts then due to the Administrative Agent and each
Issuing Bank from the Borrowers, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and unreimbursed LC Disbursements and any other amounts owing with
respect to Banking Services Agreements and Swap Contracts ratably, fifth, to pay
in Dollars to the Administrative Agent a Dollar Amount equal to one hundred
three percent (103%) of the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unpaid LC Disbursements, to be
held as cash collateral for such Obligations and sixth, to the payment of any
other Obligation due to the Administrative Agent or any Lender by the Borrowers.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Company, or unless an Event of Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan, except (x) on the expiration date of the Interest Period
applicable to any such Eurocurrency Loan or (y) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

 

(c)                [Intentionally Omitted].

 

(d)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 



64

 

 

(e)                Unless the Administrative Agent shall have received notice
from the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(f)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or an Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 



65

 

 

(b)                If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under the
Loan Documents to an assignee (other than an Ineligible Institution) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply. Each party hereto agrees that (x)
an assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (y) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 



66

 

 

Section 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $5,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases in
Commitments and all such Incremental Term Loans does not exceed the Maximum
Incremental Amount. The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Company, the Administrative Agent and, with respect to any new Commitments and
to the extent the consent of the Issuing Banks or the Swingline Lender would be
required to effect an assignment under Section 9.04(b), each Issuing Bank and
Swingline Lender, such approvals not to be unreasonably withheld or delayed and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the representations and warranties of the Borrowers
set forth in this Agreement shall be true and correct in all material respects
(or in all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or materiality) on and as of the date of such increase
or Incremental Term Loan, except to the extent such representation or warranty
specifically relates to an earlier date in which case such representation or
warranty shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) as of such earlier date, (B) at the time of and
immediately after giving effect to such increase or Incremental Term Loan, no
Default or Event of Default shall have occurred and be continuing and (C) the
Company shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.13 and (ii) the Administrative Agent shall have received
documents and opinions consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrowers to borrow hereunder
after giving effect to such increase. On the effective date of any increase in
the Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) will have terms as
agreed between the Borrowers and the lenders providing such Incremental Term
Loans and reasonably acceptable to the Administrative Agent. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time. In connection with any increase of the Commitments or Incremental
Term Loans pursuant to this Section 2.20, any Augmenting Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Augmenting Lender that
is organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 



67

 

 

Section 2.21. Extension of Maturity Date.

 

(a)                Requests for Extension. The Company may at any time from time
to time, by notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) not later than 10 Business Days (or such shorter period as
the Administrative Agent may agree in its reasonable discretion) prior to the
date on which such Lenders are requested to respond thereto (each such date, a
“Lender Notice Date”), request that each Lender extend such Lender’s Maturity
Date to the date (each such date, an “Extension Date”) that is one year after
the Maturity Date then in effect for such Lenders (such then existing Maturity
Date, the “Existing Maturity Date”).

 

(b)                Lender Elections to Extend. Each Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
not later than the applicable Lender Notice Date, advise the Administrative
Agent whether or not such Lender agrees to such extension (each such Lender that
determines to so extend its Maturity Date, an “Extending Lender”). Each Lender
that determines not to so extend its Maturity Date (a “Non-Extending Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Lender Notice Date), and any
such Lender that does not so advise the Administrative Agent on or before the
Lender Notice Date shall be deemed to be a Non-Extending Lender. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Company for extension of the
Maturity Date.

 

(c)                Notification by Administrative Agent. The Administrative
Agent shall promptly notify the Company of each applicable Lender’s
determination under this Section.

 

(d)                Additional Commitment Lenders. The Company shall have the
right, but shall not be obligated, on or before the applicable Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures provided in Section 2.19(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Company or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Maturity Date
for such Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, such Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Company (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender. The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the Company but without the consent of any other Lenders.

 

(e)                Minimum Extension Requirement. If (and only if) (i) in the
case of any extension of the Maturity Date applicable to the Commitments, the
total of the Commitments of Lenders that have agreed to extend their Maturity
Date and the new or increased Commitments of any Additional Commitment Lenders
is more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the applicable Extension Date, then, effective as of the
applicable Extension Date, the applicable Maturity Date of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date that is
one year after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement and shall be bound by the provisions
of this Agreement as a Lender hereunder and shall have the obligations of a
Lender hereunder.

 



68

 

 

(f)                 Conditions to Effectiveness of Extension. Notwithstanding
the foregoing, (x) no more than one (1) extension of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.21 shall not be effective with respect to any Extending Lender unless:

 

(i)                 no Default or Event of Default shall have occurred and be
continuing on the applicable Extension Date and immediately after giving effect
thereto;

 

(ii)               the representations and warranties of the Company set forth
in this Agreement are true and correct in all material respects (or in all
respects if the applicable representation or warranty is qualified by Material
Adverse Effect or materiality) on and as of the applicable Extension Date and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(iii)             the Administrative Agent shall have received a certificate
from the Company signed by a Financial Officer of the Company (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by each Borrower approving or consenting to such
extension.

 

(g)                Maturity Date for Non-Extending Lenders. On the Maturity Date
of each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender
shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender in accordance with Section 2.10 (and shall pay to such
Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 2.16) to
the extent necessary to keep outstanding Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and,
in the case of any extension of the Maturity Date applicable to the Commitments,
the Administrative Agent shall administer any necessary reallocation of the
Credit Exposures (without regard to any minimum borrowing, pro rata borrowing
and/or pro rata payment requirements contained elsewhere in this Agreement).

 

(h)                Conflicting Provisions. This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

Section 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 



69

 

 

Section 2.23. Designation of Subsidiary Borrowers. On the Effective Date, and
subject to the satisfaction of the applicable conditions in Article IV hereto,
the Initial Dutch Borrower shall become a Subsidiary Borrower party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement. After the Effective Date, the Company may at any
time and from time to time designate any Eligible Subsidiary as a Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement. Each Subsidiary Borrower
shall remain a Subsidiary Borrower until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender. Each Subsidiary of the
Company that is or becomes a Subsidiary Borrower pursuant to this Section 2.23
hereby irrevocably appoints the Company as its agent for all purposes relevant
to this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Subsidiary Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Subsidiary Borrower.

 

Section 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 



70

 

 

(b)                any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swingline Lender hereunder; third, to cash collateralize LC Exposure with
respect to such Defaulting Lender in accordance with this Section; fourth, as
the Company may request (so long as no Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Event of Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or LC Disbursements in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

 

(c)                the Commitment and Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (c) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(d)                if any Swingline Exposure or LC Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)                 all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) each non-Defaulting Lender’s
Credit Exposure does not exceed such non-Defaulting Lender’s Commitment;

 



71

 

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the applicable
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)             if the Company cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)              if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable ratably to the applicable
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(e)                so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(d), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(d)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 



72

 

 

Section 2.25. Domestic Subsidiary Guarantors. The Company may at any time
deliver to the Administrative Agent a revised Schedule 3.19 setting forth
Domestic Subsidiaries of the Company sufficient to cause the representation and
warranty set forth in Section 3.19 to be true and correct as of the date of
delivery of such revised Schedule. Within 30 days of the date of delivery by the
Company of a revised Schedule 3.19 pursuant to this Section 2.25 (or such later
date as may be agreed upon by the Administrative Agent in its reasonable
discretion), which revised Schedule indicates that any Domestic Subsidiary has
become a Material Domestic Subsidiary, the Company shall cause such Domestic
Subsidiary to (x) become a Domestic Subsidiary Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty Agreement
or such other document as the Administrative Agent shall deem appropriate in
order for such Domestic Subsidiary to provide an unconditional guaranty of the
Obligations and (y) deliver to the Administrative Agent appropriate corporate
resolutions, other corporate documentation and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (x)), all in form,
content and scope reasonably satisfactory to the Administrative Agent. Promptly
following (i) delivery by the Company of a revised Schedule 3.19 pursuant to
this Section 2.15, which revised Schedule indicates that any Domestic Subsidiary
has ceased to constitute a Material Domestic Subsidiary and (ii) delivery by the
Company of any documentation required pursuant to the foregoing sentence with
respect to such revised Schedule, the Administrative Agent shall be authorized
to, and shall promptly, execute and deliver to the Company such documentation as
the Company may reasonably request in order to release such Domestic Subsidiary
from the Guaranty Agreement.

 

ARTICLE III

 

Representations and Warranties

 

Except as otherwise provided in Section 3.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

Section 3.01. Existence; Qualification and Powers. Each Loan Party and each
Subsidiary thereof (a)(i) is duly organized or formed and validly existing and
(ii) is in good standing (to the extent such concept is applicable to such
entity), in each case under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a)(ii), (b)(i) or (c) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) result in the creation of any Lien
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any material arbitral award to which such
Person or its property is subject; or (d) violate in any material respect any
Law.

 



73

 

 

Section 3.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (other than those already obtained)
by any Loan Party is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document.

 

Section 3.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy or other similar laws and general principles
of equity.

 

Section 3.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the Unaudited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and, in the case of the Unaudited
Financial Statements, subject to year-end audit adjustments and the absence of
footnotes; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including material liabilities for taxes, material commitments and
Indebtedness.

 

(b)                There has been furnished to each Lender a copy of the
projections of the annual operating budgets of the Company and its Subsidiaries
on a consolidated basis, balance sheets and cash flow statements for the 2020
fiscal year. The Company has disclosed all material assumptions made with
respect to general economic, financial and market conditions used in formulating
such projections and such projections. The projections reflect the reasonable
estimates of the Company and its Subsidiaries of the results of operations and
other information projected therein.

 

(c)                Since the date of the Audited Financial Statements, there has
been no event or circumstance not otherwise disclosed prior to the Effective
Date pursuant to any public filing with the SEC, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect, provided that the impacts of COVID 19 on the operations,
business, assets, liabilities or condition of the Company or any of its
Subsidiaries as described in the Lender Presentation dated April 9, 2020 will be
disregarded for purposes of this Section 3.05(c).

 

Section 3.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated thereby or hereby, or (b)
except as disclosed in Schedule 3.06, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 



74

 

 

Section 3.07. No Default. Neither the Company nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

Section 3.08. Ownership of Property; Liens. Each of the Company and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 6.01.

 

Section 3.09. Environmental Compliance. The Company and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.10. Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.

 

Section 3.11. Taxes. The Company and its Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets which are due
and payable, except (a) those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, or (b) to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect and
does not result in a Lien which is not permitted hereunder. There is no proposed
tax assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. As of the date hereof, neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement (other than any such
agreement the only parties to which are Loan Parties and/or their Subsidiaries).

 

Section 3.12. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS. To the knowledge of the
Company, nothing has occurred that would reasonably be expected to prevent or
cause the loss of such tax-qualified status.

 

(b)                There are no pending or, to the knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 



75

 

 

(c)                (i) No ERISA Event that could reasonably be expected to
result in a Material Adverse Effect has occurred or is reasonably expected to
occur, other than those listed on Schedule 3.12(c)(i); (ii) the Company and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Company nor any ERISA Affiliate knows of any facts
or circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 of ERISA; (vi) in the last
five years, no employee benefit plan subject to Title IV of ERISA and previously
maintained or contributed to by the Company or any ERISA Affiliate has been
terminated by the plan administrator thereof nor by PBGC, and to the knowledge
of the Company, no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan; and (vii) no Pension Plan has any
Unfunded Pension Liability in excess of the Threshold Amount.

 

Section 3.13. Subsidiaries; Equity Interests. As of the Effective Date, the
Company has no Subsidiaries other than those specifically disclosed in Schedule
3.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Subsidiary
in the amounts specified on Schedule 3.13 free and clear of all Liens. All of
the outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.

 

Section 3.14. Margin Regulations; Investment Company Act. (a) No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the applicable Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 6.01 or Section 6.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of clause (e) under
Article VII will be margin stock.

 

(b)                None of the Company, any Person Controlling the Company, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

Section 3.15. Disclosure. No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact (known to the Company or any of its
Subsidiaries in the case of any document or information not furnished by the
Company or one of its Subsidiaries) necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. As of the Effective Date, to
the knowledge of the Company, the information included in any Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all material respects.

 



76

 

 

Section 3.16. Compliance with Laws. Each of the Company and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.17. Intellectual Property; Licenses, Etc. The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person, except as
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.18. Senior Note Documents. The Company has heretofore furnished to the
Administrative Agent true, complete and correct copies of the 2010 Senior Note
Documents (including schedules, exhibits and annexes thereto). The 2010 Senior
Note Documents have not been amended, supplemented or modified since the
Effective Date (except as otherwise permitted hereunder) and constitute the
complete understanding among the parties thereto in respect of the matters and
transactions covered thereby. No “Event of Default” under (and as defined in)
the 2010 Senior Note Purchase Agreement has occurred and is continuing.

 

Section 3.19. Material Domestic Subsidiaries. As of the Effective Date,
Schedule 3.19, or as of the date thereof the most recent supplement to Schedule
3.19 delivered by the Company pursuant to Section 5.02(f) or Section 6.04(c)(iv)
or the most recent revised Schedule 3.19 delivered by the Company pursuant to
Section 2.25, sets forth Domestic Subsidiaries of the Company (on a Pro Forma
Basis, in the case of any supplement delivered pursuant to Section 6.04(c)(iv))
(i) the total assets of which (not including Equity Interests of its
Subsidiaries), in the aggregate together with the total assets of the Company
(not including Equity Interests of its Subsidiaries), exceed eighty-five percent
(85.0%) of the total assets of the Company and its Domestic Subsidiaries in the
aggregate (not including Equity Interests of their respective Subsidiaries) and
(ii) the Consolidated EBITDA of which for the most recently ended fiscal
quarter, in the aggregate together with the Consolidated EBITDA of the Company
for such fiscal quarter, exceeds eighty-five percent (85.0%) of the Consolidated
EBITDA of the Company and its Domestic Subsidiaries in the aggregate for such
fiscal quarter. As of the Effective Date, no Subsidiary of the Company (other
than any Material Domestic Subsidiary) provides any Guarantee with respect to
any Indebtedness of the Company (other than the Obligations).

 



77

 

 

Section 3.20. Representations as to Foreign Loan Parties. Each of the Company
and each Foreign Loan Party represents and warrants to the Administrative Agent
and the Lenders that:

 

(a)                Such Foreign Loan Party is subject to civil, commercial and
common Laws with respect to its obligations under this Agreement and the other
Loan Documents to which it is a party (collectively as to such Foreign Loan
Party, the “Applicable Foreign Loan Party Documents”), and the execution,
delivery and performance by such Foreign Loan Party of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or governmental acts. Neither such Foreign Loan Party nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.

 

(b)                The Applicable Foreign Loan Party Documents are in proper
legal form under the Laws of the jurisdiction in which such Foreign Loan Party
is organized and existing for the enforcement thereof against such Foreign Loan
Party under the Laws of such jurisdiction (or such other law as shall be
specified in such documents), and to ensure the legality, validity,
enforceability (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally), priority and admissibility in evidence of the Applicable Foreign
Loan Party Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Loan Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)                There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents, except as has been disclosed to the Administrative Agent.

 

(d)                The execution, delivery and performance of the Applicable
Foreign Loan Party Documents executed by such Foreign Loan Party are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Loan Party is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

Section 3.21. Dutch Companies. (a) As of the Effective Date, no works council
(ondernemingsraad) has been established or is in the process of being
established with respect to the business of the Initial Dutch Borrower.

 

(b)                To the Company's and its Subsidiaries' knowledge, none of the
assets owned by the Initial Dutch Borrower have a public utility function, such
that seizure of these assets is prohibited by virtue of sections 436 and 703 of
the Dutch Code of Civil Procedure.

 



78

 

 

Section 3.22. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Subsidiary Borrower, is not knowingly engaged
in any activity that could reasonably be expected to result in such Borrower
being designated as a Sanctioned Person. None of (a) the Company, any Subsidiary
or to the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.23. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

 

ARTICLE IV

 

Conditions

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(b)                The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of each of (i) Latham & Watkins LLP, U.S. counsel for
the Loan Parties, substantially in the form of Exhibit B-1 and (ii) NautaDutilh
New York P.C., Dutch transaction counsel, substantially in the form of Exhibit
B-2. The Company hereby requests such counsels to deliver such opinions.

 

(c)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the initial
Loan Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.

 

(d)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, certifying (i) that the representations and
warranties contained in Article III are true and correct as of such date and
(ii) that no Default or Event of Default has occurred and is continuing as of
such date.

 

(e)                The Administrative Agent shall have received (i) repayment of
the principal amount of all Swingline Loans outstanding under the Existing
Credit Agreement immediately prior to the effectiveness of this Agreement, (iii)
payment of all interest and fees accrued and unpaid under the Existing Credit
Agreement for the account of the applicable “Lenders” under the Existing Credit
Agreement and (iii) all other fees and amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 



79

 

 

(f)                 The Administrative Agent shall have received a Borrowing
Request for Revolving Loans pursuant to the requirements of Section 2.03 in an
aggregate amount not less than the aggregate principal amount of Revolving Loans
expected to remain outstanding immediately following the occurrence of the
Effective Date and the transactions contemplated by Section 1.08.

 

(g)                (i) The Administrative Agent and the Lenders shall have
received, at least five days prior to the Effective Date (or such later date as
the Administrative Agent may agree), all documentation and other information
regarding the Company requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Company at least 10 days prior to
the Effective Date and (ii) to the extent the Company qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the Effective Date, any Lender that has requested (via the
Administrative Agent), in a written notice to the Company at least 10 days prior
to the Effective Date (or such later date as the Administrative Agent or such
Lender, as applicable, may agree), a Beneficial Ownership Certification in
relation to the Company shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but excluding any conversion or continuation of
any Loan), and of any Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

 

(a)                The representations and warranties of the Borrowers set forth
in this Agreement (other than the representation made under Section 3.05(c),
which representation shall only be required to be made as of the Effective Date)
shall be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
materiality) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except,
in each case, to the extent such representation or warranty specifically relates
to an earlier date in which case such representation or warranty shall be true
and correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or
materiality) as of such earlier date.

 

(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 



80

 

 

Section 4.03.Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

 

(a)                Copies, certified by the Secretary or Assistant Secretary or
director of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

 

(b)                An incumbency certificate, executed by the Secretary or
Assistant Secretary or director of such Subsidiary, which shall identify by name
and title and bear the signature of the officers of such Subsidiary authorized
to request Borrowings hereunder and sign the Borrowing Subsidiary Agreement and
the other Loan Documents to which such Subsidiary is becoming a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company or such Subsidiary;

 

(c)                Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders; and

 

(d)                Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent or as
otherwise determined by the Administrative Agent or any Lender to be required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 



81

 

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company shall, and shall (except in the case of the covenants set forth in
Sections 5.01, 5.02, and 5.03) cause each Subsidiary to:

 

Section 5.01. Financial Statements. Deliver to the Administrative Agent and each
Lender:

 

(a)                as soon as practicable, but in any event on or prior to the
date 90 days after the end of each fiscal year (or, if earlier, the date five
days after the date by which the Company shall be required to submit its Form
10-K (or any successor form) to the SEC with respect to such fiscal year),
commencing with the fiscal year ending on December 31, 2020, (i) a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing or otherwise reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than such exception or
qualification that is with respect to, or expressly resulting solely from, the
occurrence of an upcoming Maturity Date under this Agreement that is scheduled
to occur within one year from the time such report and opinion are delivered)
and any consolidating statements provided pursuant to clause (ii) below to be
certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries and (ii) consolidating statements of income or operations for the
Company and its Subsidiaries to the extent that such financial statements are
prepared and distributed to the senior management of the Company with respect to
such fiscal year; and

 

(b)                as soon as practicable, but in any event on or prior to the
date 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company (or, if earlier, the date five days after the date by
which the Company shall be required to submit its Form 10-Q (or any successor
form) to the SEC with respect to such fiscal quarter), commencing with the
fiscal quarter ending on March 29, 2020, (x) a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, such consolidated statements to be certified by a
Responsible Officer of the Company as fairly presenting the financial condition,
results of operations and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (y) consolidating statements of income or operations
for the Company and its Subsidiaries to the extent that such financial
statements are prepared and distributed to the senior management of the Company
with respect to such fiscal quarter, such consolidating statements to be
certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries.

 

As to any information contained in materials furnished pursuant to Section
5.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) of this Section 5.01, but the foregoing
shall not be in derogation of the obligation of the Company to furnish the
information and materials described in clauses (a) and (b) of this Section 5.01
at the times specified therein.

 



82

 

 

Section 5.02. Certificates; Other Information. Deliver to the Administrative
Agent and each Lender:

 

(a)                concurrently with the delivery of the financial statements
referred to in Section 5.01(a) and Section 5.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Company (which delivery may,
unless the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or e-mail and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(b)                promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;

 

(c)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)                promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof having an aggregate outstanding principal amount in
excess of the Threshold Amount pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 5.01 or any other clause of this Section 5.02;

 

(e)                promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(f)                 in the event the Company or any Domestic Subsidiary shall
(i) engage in any corporate reorganization, (ii) contribute to the capital of or
otherwise make an Investment in any Subsidiary or (iii) consummate any
Disposition of property described in Section 6.05(e), in each case other than in
the ordinary course of business, which transaction shall result in Domestic
Subsidiaries that are not Domestic Subsidiary Guarantors (x) the total assets of
which, in the aggregate, exceed fifteen percent (15.0%) of the total assets of
the Company and its Domestic Subsidiaries in the aggregate or (y) the
Consolidated EBITDA of which, in the aggregate for the most recent fiscal
quarter, exceeds fifteen percent (15.0%) of the Consolidated EBITDA of the
Company and its Domestic Subsidiaries in the aggregate for such fiscal quarter,
the Company shall, promptly and in any event within thirty days of the
consummation of such transaction, deliver to the Administrative Agent a
supplement to Schedule 3.19 necessary to make the representation set forth in
Section 3.19 true and correct as of the date of such supplement; and

 



83

 

 

(g)                promptly, (x) such additional information regarding the
business, financial or corporate affairs of the Company or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.

 

Documents required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) or Section 5.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Notwithstanding anything to the contrary in this Agreement (including Sections
5.02, 5.03 or 5.11), none of the Loan Parties or any of their Subsidiaries will
be required to disclose any document, information or other matter that (1)
constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure to the Administrative Agent, the
Lenders or their representatives is then prohibited by applicable law or any
agreement binding on the Company or its Subsidiaries or (3) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and each Issuing Bank materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on an Electronic System and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to any Borrower
or its securities) (each, a “Public Lender”). Each Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, each Issuing Bank and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Electronic System
designated “Public Investor;” and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Electronic System not designated “Public
Investor.”

 



84

 

 

Section 5.03. Notices. Promptly after a Responsible Officer obtains knowledge of
any of the following, notify the Administrative Agent and each Lender:

 

(a)                of the occurrence of any Default;

 

(b)                of any matter (including (i) breach or non-performance of, or
any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws) that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

 

(c)                of the occurrence of any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                of any material change in accounting policies of, or
financial reporting practices by, the Company or any Subsidiary;

 

(e)                of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 5.01(a)(ii) (in connection with its
preparation of such opinion) or the Company’s determination at any time of the
occurrence or existence of any Internal Control Event; and

 

(f)                 any change in the information provided in any Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.

 

Each notice pursuant to this Section 5.03 shall be (i) shall be in writing, and
(ii) accompanied by a statement of a Responsible Officer of the Company setting
forth details of the occurrence referred to therein and, if appropriate, stating
what action the Company has taken and proposes to take with respect thereto.
Each notice pursuant to Section 5.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

 

Section 5.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable the following: (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
unless, in the case of any matter described in clauses (a) and (b) above, the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary.

 

Section 5.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 6.04 or 6.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 



85

 

 

Section 5.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except in each case where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

Section 5.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and geographic area, of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.

 

Section 5.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.09. Books and Records. Maintain proper books of record and account, in
which full, true and correct entries (if applicable, in conformity with GAAP
consistently applied) shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be.

 

Section 5.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Company;
provided, the Company shall pay all costs and expenses of only one such
inspection per year (measured beginning with the Effective Date and each
anniversary thereof) by the Administrative Agent and its representatives and
independent contractors (and any representatives and independent contractors of
the Lenders participating in such inspection); provided further, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.

 

Section 5.11. Use of Proceeds. Use the proceeds of the Loans, the issuance of
Letters of Credit and other credit extensions hereunder for general corporate
purposes, working capital, capital expenditures, Permitted Acquisitions, to
refinance the Existing Credit Agreement and other Indebtedness (including the
2010 Senior Notes) and to otherwise finance transactions, in each case not in
contravention of any Law or of any Loan Document. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including Regulations T, U
and X. No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall directly or knowingly indirectly use, and the Company shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not directly or knowingly indirectly use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 



86

 

 

Section 5.12. Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Loan Party is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the execution, delivery and performance by such
Foreign Loan Party of the Loan Documents to which it is a party.

 

Section 5.13. Amendments to Governing Documents. Promptly furnish to the
Administrative Agent any material amendment, supplement or modification to any
of such Person's Organization Documents permitted by Section 6.11; provided,
that any public filing with the SEC in respect of such material amendment,
supplement or modification shall satisfy the requirements of this Section 5.13.

 

Section 5.14. Additional Domestic Subsidiary Guarantors. (a) In addition to
causing each Material Domestic Subsidiary as of the Effective Date to execute
and deliver a Guaranty, each as required by Section 4.01(a), cause each
Subsidiary that becomes a Material Domestic Subsidiary after the Effective Date,
as promptly as possible, but in any event within ninety (90) days after
submission to the Administrative Agent by the Company of a supplement to
Schedule 3.19 as required by Section 5.02(f) or Section 6.04(c)(iv) which
supplement indicates that such Domestic Subsidiary has become a Material
Domestic Subsidiary, to (x) become a Domestic Subsidiary Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate in order for such Subsidiary to provide an unconditional guaranty of
the Obligations and (y) deliver to the Administrative Agent documents of the
type referred to in Section 4.01(c) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation and other matters referred to in Section 4.01(b)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

(b)                If at any time any Domestic Subsidiary of the Company that is
not a Domestic Subsidiary Guarantor provides any Guarantee with respect to any
Indebtedness in excess of the Threshold Amount of the Company (including,
without limitation, the 2010 Senior Notes) or any Domestic Subsidiary Borrower
other than the Obligations, cause such Subsidiary, as promptly as possible but
in any event within sixty (60) days after the date upon which such Subsidiary
shall have guaranteed such Indebtedness, to (x) become a Domestic Subsidiary
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate in order for such Subsidiary to provide an unconditional
guaranty of the Obligations and (y) deliver to the Administrative Agent
documents of the type referred to in Section 4.01(c) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation and other matters referred to in Section
4.01(b)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(c)                Notwithstanding anything to the contrary in this Agreement,
no (x) Foreign Subsidiary that is a CFC, (y) Subsidiary substantially all of the
assets of which consist of Equity Interests or securities in one or more Foreign
Subsidiaries that are CFCs, so long as such Subsidiary does not conduct any
business or activities other than the ownership of such Equity Interests and/or
securities and does not incur and is not otherwise liable for any Indebtedness
or other liabilities or (z) Subsidiary whose Equity Interests are beneficially
owned directly or indirectly by a Foreign Subsidiary that is a CFC, shall be
required to become a Subsidiary Guarantor.

 

Section 5.15. Further Assurances. Cooperate with the Lenders and the
Administrative Agent and execute such further instruments and documents as the
Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

 



87

 

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

Section 6.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)                Liens pursuant to any Loan Document;

 

(b)                Liens existing on the date hereof and listed on Schedule 6.01
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed in any material respect, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 6.03(b) and
(iii) any renewal or extension of the obligations secured or benefited thereby
is permitted by Section 6.03;

 

(c)                Liens for taxes not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)                pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)                 deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)                easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)                Liens securing judgments for the payment of money not
constituting an Event of Default under clause (h) of Article VII (including due
to any such judgment having been stayed pending appeal) or securing appeal or
other surety bonds related to such judgments;

 

(i)                 Liens securing Indebtedness permitted under Section 6.03(c),
6.03(g) and 6.03(h);

 



88

 

 

(j)                 Liens on any property owned by any Subsidiary that is not a
Loan Party;

 

(k)                Liens securing Indebtedness permitted under Section 6.03(i);
provided, that (i) if the grantor of such Liens is a Domestic Loan Party, the
grantee of such Liens must be a Domestic Loan Party and (ii) if the grantor of
such Liens is a Foreign Loan Party, the grantee of such Liens must be a Loan
Party;

 

(l)                 Liens on equipment or real estate, or both, and proceeds
thereof, securing Indebtedness permitted under Section 6.03(m);

 

(m)              Liens granted to or for the benefit of holders of 2010 Senior
Notes pursuant to the terms of the 2010 Senior Note Documents (or noteholders
with respect to substantially similar senior note purchase agreements having
restrictive covenants which are not more onerous to the Company than the 2010
Senior Note Purchase Agreement as it may be amended in accordance with this
Agreement) to the extent, and only to the extent, (i) such Liens were required
to be granted as a result of cash collateral being required to be pledged
hereunder upon any Lender becoming a Defaulting Lender and (ii) the proportion
of the value of the collateral securing such obligations relative to the
outstanding principal balance of such notes is equal to the proportion that such
cash collateral bears to the Obligations (including LC Exposure), or the value
of the collateral securing such obligations is equal to the amount of such cash
collateral;

 

(n)                Liens on deposits, deposit accounts, investment accounts and
similar accounts, credit balances in such accounts and related rights of Foreign
Subsidiaries of the Company securing the obligations of Foreign Subsidiaries of
the Company arising under and with respect to Permitted Foreign Cash Management
Arrangements and granted in favor of institutions providing such arrangements
and affiliates thereof;

 

(o)                Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 6.02(h)
or 6.02(i) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(p)                Liens (i) of a collection bank arising under Section 4-208 or
4-210 of the Uniform Commercial Code on the items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry;

 

(q)                Liens existing on property at the time of (and not in
contemplation of) its acquisition or existing on the property of any Person at
the time such Person becomes (and not in contemplation of such Person becoming)
a Subsidiary; provided that such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property of such acquired Subsidiary);

 

(r)                 purported Liens evidenced by the filing of precautionary
Uniform Commercial Code financing statements or similar public filings;

 

(s)                 Liens arising under Article 24 of the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers'
Association (Nederlandse Verening van Banken) or any similar term applied by a
financial institution in The Netherlands pursuant to its general terms and
conditions;

 



89

 

 

(t)                 Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(u)                Liens (i) in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or documentary
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

 

(v)                leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business (or other agreement under which the Company
or any Subsidiary has granted rights to end users to access and use any
Borrower’s or any Subsidiary’s products, technologies or services) which do not
(i) interfere in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness; and

 

(w)              other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $25,000,000.

 

Section 6.02. Investments. Make any Investments, except:

 

(a)                existing Investments in Subsidiaries and other Investments in
existence on the Effective Date and described in Schedule 6.02, and any renewal
or extension of any such Investments that does not increase the amount of the
Investment being renewed or extended as determined as of such date of renewal or
extension;

 

(b)                Investments held by the Company or such Subsidiary in the
form of cash equivalents or short-term marketable debt securities;

 

(c)                subject to the limitations set forth in Sarbanes-Oxley and
all rules and regulations related thereto, (i) advances to officers, directors
and employees of the Company and Subsidiaries for travel, entertainment,
relocation and analogous ordinary business purposes and (ii) loans to employees
of the Company pursuant to the terms of the Company’s non-qualified stock option
or other equity plan, secured by pledges of the Equity Interests of the Company
owned by such employee; provided that the aggregate outstanding amount of such
Investments permitted pursuant to this Section 6.02(c) shall not exceed
$3,000,000 at any time;

 

(d)                Investments from the Company to any Subsidiary or from any
Subsidiary to the Company or any other Subsidiary;

 

(e)                Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(f)                 Guarantees permitted by Section 6.03;

 

(g)                Investments (other than Investments permitted pursuant to
Section 6.02(a)) in or to joint ventures in lines of business that are the same
or similar to the line of business in which the Company and its Subsidiaries are
then engaged prior to such Investment; provided, that such Investments
consisting of loans, advances, Guarantees or cash capital contributions shall
not exceed $50,000,000 in the aggregate at any time outstanding;

 



90

 

 

(h)                Investments in Permitted Acquisitions; and

 

(i)                 other Investments, provided that no Default shall have
occurred and be continuing as of the date such Investment is made or would
result therefrom.

 

Section 6.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)                Indebtedness under the Loan Documents;

 

(b)                Indebtedness outstanding on the date hereof and listed on
Schedule 6.03, and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)                obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;”

 

(d)                unsecured Indebtedness of the Company and any other Loan
Party (including, without limitation, the 2010 Senior Notes);

 

(e)                (i) unsecured Indebtedness of any Subsidiary of the Company
that is not a Loan Party and (ii) secured Indebtedness (including Attributable
Indebtedness in respect of capital leases, Synthetic Lease Obligations and
Permitted Receivables Purchase Facilities and Indebtedness in respect of
purchase money obligations for fixed or capital assets) of Subsidiaries that are
not Loan Parties, in an aggregate outstanding principal amount not to exceed at
any time 12.5% of Consolidated Total Assets as of the end of the preceding
fiscal year;

 

(f)                 Indebtedness of any Person that becomes a Subsidiary after
the Effective Date, which Indebtedness is existing at the time such Person
becomes a Subsidiary and is not incurred in contemplation of such Person
becoming a Subsidiary and is non-recourse to (and is not assumed by any of) the
Company or any Subsidiary (other than any Subsidiary of such Person that is a
Subsidiary on the date such Person becomes a Subsidiary after the Effective
Date);

 

(g)                secured Indebtedness (including Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations and Indebtedness in
respect of purchase money obligations for fixed or capital assets, but excluding
Attributable Indebtedness in respect of Permitted Receivables Purchase
Facilities) of the Company or any of its Subsidiaries in an aggregate principal
amount not to exceed $100,000,000 at any time outstanding;

 

(h)                Attributable Indebtedness in respect of Permitted Receivables
Purchase Facilities in an aggregate principal amount not to exceed $100,000,000
at any time outstanding;

 



91

 

 

(i)                 Indebtedness of (i) the Company owing to any Subsidiary
thereof or (ii) any Subsidiary owing to the Company or any other Subsidiary;

 

(j)                 Indebtedness arising under guarantees entered into pursuant
to Section 2:403 of the Dutch Civil Code in respect of a Subsidiary of the
Initial Dutch Borrower incorporated in The Netherlands and any residual
liability with respect to such guarantees arising under Section 2:404 of the
Dutch Civil Code;

 

(k)                any joint and several liability arising as a result of any of
the Loan Parties being included in a fiscal unity (fiscale eenheid) in The
Netherlands or its equivalent in any other relevant jurisdiction;

 

(l)                 Guarantees of (i) the Company in respect of Indebtedness
otherwise permitted hereunder of any Subsidiary and (ii) subject to Section
5.14(b), any Subsidiary in respect of Indebtedness otherwise permitted hereunder
of the Company or any other Subsidiary; and

 

(m)              Indebtedness secured by equipment or real estate, or both, and
proceeds thereof, which is assumed or continued in connection with Permitted
Acquisitions under Section 6.04(c), but not incurred in anticipation or as a
result thereof.

 

Section 6.04. Fundamental Changes; Permitted Acquisitions. Merge, dissolve,
liquidate, consolidate with or into another Person, Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or agree to or effect any Acquisition except that, so long as no Default exists
or would result therefrom:

 

(a)                any Subsidiary may liquidate, dissolve, or dissolve
voluntarily into, and may merge with and into (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (x) when any Domestic Subsidiary Borrower is
liquidating or dissolving into, or merging with and into, another Subsidiary, a
Domestic Subsidiary Borrower shall be the continuing or surviving Person, (y)
when any Domestic Subsidiary Guarantor is liquidating or dissolving into, or
merging with and into, another Subsidiary other than any Domestic Subsidiary
Borrower, a Domestic Subsidiary Guarantor shall be the continuing or surviving
Person and (z) when any Foreign Subsidiary Borrower is liquidating or dissolving
into, or merging with and into, another Subsidiary other than any Domestic Loan
Party, a Foreign Subsidiary Borrower shall be the continuing or surviving
Person;

 

(b)                any Subsidiary (other than any Subsidiary Borrower) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Company or to another Subsidiary; provided that if the
transferor in such a transaction is a Domestic Subsidiary Guarantor, then the
transferee must be a Domestic Loan Party;

 



92

 

 

(c)                the Company or any Subsidiary may consummate any Acquisition
with respect to which the following conditions are satisfied (a “Permitted
Acquisition”):

 

(i)                 the Person to be acquired (the “Target”) is not engaged in
any material line of business substantially different from those lines of
business conducted by the Company and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto;

 

(ii)               the board of directors and (if required by applicable law)
the shareholders, or the equivalent thereof, of each of the Company or the
applicable Subsidiary and of the Target has approved such Acquisition; provided,
that, in the case of any Target that is a Public Company, such approval of the
board of directors of the Target shall have been obtained prior to any tender
offer or similar solicitation of the holders of voting securities of the Target
and shall not have been withdrawn;

 

(iii)             any Indebtedness directly or indirectly incurred or assumed in
connection with such Acquisition shall have been permitted to be incurred or
assumed pursuant to Section 6.03;

 

(iv)              if the Purchase Price for such Acquisition is greater than or
equal to $100,000,000, then concurrent with the consummation of such
Acquisition, the Company shall have delivered to the Administrative Agent (A) a
Compliance Certificate prepared on a Pro Forma Basis demonstrating that the
Consolidated Leverage Ratio as of the end of the most recent fiscal quarter for
which financial statements are available prior to the date of the consummation
of such Acquisition and after giving effect to such Acquisition shall not be
greater than the maximum permitted Consolidated Leverage Ratio as of the end of
the most recent fiscal quarter pursuant to Section 6.13(b), (B) a supplement to
Schedule 3.19 setting forth Domestic Subsidiaries of the Company necessary to
make the representation and warranty set forth in Section 3.19 true and correct
after giving effect to such Permitted Acquisition and (C) a certificate from a
Responsible Officer of the Company to the effect that (1) the Company and its
Subsidiaries, on a consolidated and consolidating basis, will be solvent both
before and after consummating such Acquisition and (2) no Default or Event of
Default then exists or would result after giving effect to such Acquisition;

 

(v)                in the case of an Acquisition by the Company or such
Subsidiary of (i) Equity Interests of any Target organized under the laws of the
United States or any State thereof, the Target shall become a direct or indirect
wholly owned Subsidiary of the Company or (ii) any business or line of business
of any Target, such business or line of business shall be acquired by a direct
or indirect wholly owned subsidiary of the Company;

 

(vi)              the business to be acquired would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of any of its rights and remedies under this
Agreement or any other Loan Document; and

 

(vii)            no contingent obligations or liabilities will be incurred or
assumed in connection with such acquisition which (x) are required to be
described in the footnotes of the Company’s financial statements in accordance
with GAAP and (y) could reasonably be expected to have a Material Adverse
Effect.

 



93

 

 

Section 6.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)                Dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

 

(b)                Dispositions of inventory in the ordinary course of business;

 

(c)                Dispositions of Permitted Receivables pursuant to Permitted
Receivables Purchase Facilities;

 

(d)                Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(e)                Dispositions of property by (i) the Company to any Subsidiary
or (ii) any Subsidiary to the Company or any other Subsidiary; provided, that
the aggregate book value of all property subject to Specified JV/Intercompany
Asset Transfers in any fiscal year, together with the book value of all property
Disposed of in reliance on Section 6.05(i) during such fiscal year, shall not
exceed 20% of Consolidated Total Assets as of the end of the preceding fiscal
year;

 

(f)                 Dispositions permitted by Section 6.04;

 

(g)                Dispositions by the Company and its Subsidiaries of property
pursuant to sale-leaseback transactions; provided, that the book value of all
property Disposed of in connection with such transactions from and after the
Effective Date shall not exceed $25,000,000;

 

(h)                licenses of IP Rights;

 

(i)                 Dispositions by the Company and its Subsidiaries not
otherwise permitted under this Section 6.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (i) in any fiscal year, together with the book value of all property
subject to Specified JV/Intercompany Asset Transfers during such fiscal year,
shall not exceed 20% of Consolidated Total Assets as of the end of the preceding
fiscal year;

 

(j)                 the lapse, abandonment or discontinuance of the use or
maintenance of any IP Rights if previously determined by the Company or any
Subsidiary in its reasonable business judgment that such lapse, abandonment or
discontinuance is desirable in the conduct of its business; and

 

(k)                any transfer of assets of the Company or any Subsidiary to
the Company or any other Subsidiary in exchange for assets of such transferee so
long as the fair market value of any property or assets received is at least
equal to the fair market value of the property or assets transferred;

 

provided, however, that any Disposition pursuant to clauses (c), (d), (g) and
(i) above shall be for fair market value.

 

Section 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
unless no Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

 

Section 6.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 



94

 

 

Section 6.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than:

 

(a)                transactions on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate;

 

(b)                transactions relating to any Permitted Receivables Purchase
Facility;

 

(c)                employment and severance arrangements and confidentiality
agreements between the Company and the Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option, profits interest and other equity plans and employee
benefit plans and arrangements;

 

(d)                transactions between or among the Company or any of the
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction, and in each case not involving any other Affiliate; and

 

(e)                payments to or from, and transactions with, joint ventures
(to the extent any such joint venture is only an Affiliate as a result of
Investments by the Company and the Subsidiaries in such joint venture) in the
ordinary course of business and to the extent otherwise permitted under Section
6.02.

 

Section 6.09. Burdensome Agreements. Enter into or be subject to any Contractual
Obligation (other than this Agreement or any other Loan Document, the 2010
Senior Note Documents, or other agreements governing Indebtedness otherwise
permitted hereunder and having restrictive covenants which are not more onerous
to the Company than the 2010 Senior Note Purchase Agreement as it may be amended
in accordance with this Agreement) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to any Loan Party, (ii) of any Material Domestic Subsidiary or
any other Domestic Loan Party to Guarantee the Indebtedness of the Company or
any Subsidiary Borrower, (iii) of any Foreign Loan Party to Guarantee the
Indebtedness of any Foreign Subsidiary Borrower or (iv) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that the foregoing clauses shall not apply to any
Contractual Obligations that:

 

(a)                include a negative pledge incurred or provided in favor of
any holder of Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets, in each
case solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness;

 

(b)                are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary;

 

(c)                are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
6.02 and applicable solely to such joint venture entered into in the ordinary
course of business;

 

(d)                are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of any Borrower or any Subsidiary;

 

(e)                are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 



95

 

 

(f)                 are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;

 

(g)                arise in connection with cash or other deposits permitted
under Section 6.01;

 

(h)                apply by reason of any applicable Law, rule, regulation or
order or are required by any Governmental Authority having jurisdiction over the
Company or any Subsidiary;

 

(i)                 are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets (including Equity Interests) subject to such Disposition;

 

(j)                 are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto; or

 

(k)                are restrictions with respect to any Foreign Subsidiary under
or with respect to Permitted Foreign Cash Management Arrangements or
Indebtedness of such Foreign Subsidiary permitted by this Agreement and, in the
case of such Indebtedness, is issued on then-market terms and contains
restrictions customary for Indebtedness of such type, in each case as determined
in the good faith judgment of the Company or such Foreign Subsidiary, and the
documents, instruments and agreements entered into in connection therewith.

 

Section 6.10. Use of Proceeds. Use the proceeds of any Loan, any issuance of
Letters of Credit or any other credit extension hereunder, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, unless, in each
case, the representations and warranties in Section 3.14(a) would be true and
correct after giving effect to such purchase, carrying or extension of credit as
if such representations and warranties were remade on the date thereof.

 

Section 6.11. [Reserved].

 

Section 6.12. Senior Note Documents. Amend, supplement or otherwise modify the
terms of any of the 2010 Senior Note Documents unless such amendment, supplement
or modification could not reasonably be expected to (i) have a Material Adverse
Effect or (ii) have a material adverse effect on the rights and interests of the
Administrative Agent and the Lenders under the Loan Documents.

 

Section 6.13. Financial Covenants.

 

(a)                Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 3.50 to 1:00.

 

(b)                Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at the end of any fiscal quarter of the Company to be greater than 3.25 to
1:00; provided, that (x) so long as no Event of Default exists at such time or
would result therefrom, the Company may, on not more than three (3) occasions
during the term of this Agreement, elect to increase the maximum Consolidated
Leverage Ratio permitted under this Section 6.13(b) to 3.75 to 1.00 for a period
of four consecutive fiscal quarters in connection with a Permitted Acquisition
occurring during the first of such four fiscal quarters if the aggregate
consideration paid or to be paid in respect of such Permitted Acquisition
exceeds $100,000,000 and (each such period, an “Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), the Company may not elect a new
Adjusted Covenant Period for at least two (2) full fiscal quarters following the
end of another Adjusted Covenant Period.

 



96

 

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                Non-Payment. Any Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any LC Exposure or (ii) within
five days after the same becomes due, any interest on any Loan or on any LC
Exposure, any fee due hereunder or any other amount payable hereunder or under
any other Loan Document; or

 

(b)                Specific Covenants. The Company fails to perform or observe
any term, covenant or agreement contained in any of Section 5.01, 5.02, 5.03,
5.05, 5.10, 5.11 or 5.14 or Article VI; or

 

(c)                Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)                Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (i) with respect to any
representations, warranties, certifications or statements that contain a
materiality qualifier, shall be incorrect or misleading in any respect when made
or deemed made and (ii) with respect to any representations, warranties,
certifications or statements that do not contain a materiality qualifier, shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)                Cross-Default. (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any Event of Default (under and as defined in
such Swap Contract) as to which the Company or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount; or (iii) there occurs any termination, liquidation, unwind
or similar event or circumstance under any Permitted Receivables Purchase
Facility, which permits any purchaser of receivables thereunder to cease
purchasing such receivables or to apply all collections on previously purchased
receivables thereunder to the repayment of such purchaser’s interest in such
previously purchased receivables (other than any such event or circumstance that
arises solely as a result of a down-grading of the credit rating of any bank or
financial institution not affiliated with the Company that provides liquidity,
credit or other support in connection with such facility) and the Attributable
Indebtedness in respect of such Permitted Receivables Purchase Facility is
greater than the Threshold Amount; or

 



97

 

 

(f)                 Insolvency Proceedings, Etc. Any Borrower or Material
Domestic Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property (or any Borrower or
Material Domestic Subsidiary takes any corporate action to authorize or effect
any of the foregoing actions); or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 45 calendar days, or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding (or any Borrower or Material Domestic Subsidiary fails to contest in
good faith any such appointment or proceeding); or

 

(g)                Inability to Pay Debts; Attachment. (i) Any Borrower or
Material Domestic Subsidiary becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                Judgments. There is entered against any Borrower or Material
Domestic Subsidiary (i) any one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 60 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                 ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect, or (ii) the Company or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

 

(j)                 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 



98

 

 

(k)                Change of Control. There occurs any Change of Control;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate the Commitments
(including the Letter of Credit Commitments), and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder and under the other Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers, (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j) hereof and
(iv) exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents and applicable Law; and in case of any event with respect to any
Borrower described in clause (f) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, and the obligation of the Borrowers
to cash collateralize the LC Exposure as provided in clause (iii) above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

 

ARTICLE VIII

The Administrative Agent

 

Section 8.01. Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

 

(b)                As to any matters not expressly provided for herein and in
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, pursuant to the terms in the Loan Documents),
and, unless and until revoked in writing, such instructions shall be binding
upon each Lender and each Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders and the Issuing Banks with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 



99

 

 

(c)                In performing its functions and duties hereunder and under
the other Loan Documents, the Administrative Agent is acting solely on behalf of
the Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(A)              the Administrative Agent does not assume and shall not be
deemed to have assumed any obligation or duty or any other relationship as the
agent, fiduciary or trustee of or for any Lender, Issuing Bank or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

 

(B)              nothing in this Agreement or any Loan Document shall require
the Administrative Agent to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own account;

 

(d)                The Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e)                None of any Co-Syndication Agent, any Co-Documentation Agent
or any Joint Lead Arranger shall have obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.

 

(f)                 In case of the pendency of any proceeding with respect to
any Loan Party under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(A)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Section
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 



100

 

 

(B)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

 

(g)                The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and, except solely
to the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Lender or Affiliate of a Lender,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

 

Section 8.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable to
any Lender for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

 

(b)                The Administrative Agent shall be deemed not to have
knowledge of any (i) notice of any of the events or circumstances set forth or
described in Section 5.02 unless and until written notice thereof stating that
it is a “notice under Section 5.02” in respect of this Agreement and identifying
the specific clause under said Section is given to the Administrative Agent by
the Company, or (ii) notice of any Default or Event of Default unless and until
written notice thereof (stating that it is a “notice of Default” or a “notice of
an Event of Default”) is given to the Administrative Agent by the Company, a
Lender or an Issuing Bank. Further, the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items (which on their face purport to be such
items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any claim, liability, loss, cost or
expense suffered by any Borrower, any Subsidiary, any Lender or any Issuing Bank
as a result of, any determination of the Credit Exposure, any of the component
amounts thereof or any portion thereof attributable to each Lender or Issuing
Bank, or any Exchange Rate or calculation of any Dollar Amount.

 



101

 

 

(c)                Without limiting the foregoing, the Administrative Agent
(i) may treat the payee of any promissory note as its holder until such
promissory note has been assigned in accordance with Section 9.04, (ii) may rely
on the Register to the extent set forth in Section 9.04(b), (iii) may consult
with legal counsel (including counsel to the Borrowers), independent public
accountants and other experts selected by it, and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender or Issuing Bank and shall not be responsible to any
Lender or Issuing Bank for any statements, warranties or representations made by
or on behalf of any Loan Party in connection with this Agreement or any other
Loan Document, (v) in determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, may presume
that such condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

 

(d)                The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (i) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (ii) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

Section 8.03. Posting of Communications. (a) The Company agrees that the
Administrative Agent may, but shall not be obligated to, make the Loan Documents
and any Communications available to the Lenders and the Issuing Banks by posting
the Communications on IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any other
Electronic System or electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

(b)                Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Banks and the
Company acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Company hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

 



102

 

 

(c)                THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY JOINT LEAD ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY CO-SYNDICATION AGENT OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(d)                Each Lender and each Issuing Bank agrees that notice to it
(as provided in the next sentence) specifying that Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender and Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e)                Each of the Lenders, each of the Issuing Banks and the
Company agrees that the Administrative Agent may, but (except as may be required
by applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

 

(f)                 Nothing herein shall prejudice the right of the
Administrative Agent, any Lender or any Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

Section 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, any Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders or
the Issuing Banks.

 



103

 

 

Section 8.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Company, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Company
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default under clause (a), (f) or (g) of Article VII has occurred and
is continuing). Upon the acceptance of any appointment as Administrative Agent
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. The fees payable by any Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.

 

(b)                Notwithstanding paragraph (a) of this Section, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Section 8.06. Acknowledgments of Lenders and Issuing Banks. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Joint Lead Arranger, any
Co-Syndication Agent, any Co-Documentation Agent or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Joint Lead Arranger any
Co-Syndication Agent, any Co-Documentation Agent or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

(b)                Each Lender, by delivering its signature page to this
Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

 



104

 

 

Section 8.07. Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans in connection with
the Loans, the Letters of Credit or the Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has
provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 



105

 

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                 if to any Borrower, to it c/o Watts Water Technologies,
Inc., 815 Chestnut Street, North Andover, Massachusetts 01845, Attention of
Timothy M. MacPhee, Treasurer (Telecopy No. (978) 794-0353; Telephone
No. (978) 689-6201);

 

(ii)               if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, Chicago, Illinois 60603-2003, Attention of Karen
Stofer-Williams (Telecopy No. (844) 460-5663), with a copy to JPMorgan Chase
Bank, N.A., 50 Rowes Wharf, 5th Floor, Boston, MA 02110, Attention of Robert
Arrieta (Telecopy No. (617) 275-2649);

 

(iii)             if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing
Bank, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603-2003, Attention of Karen Stofer-Williams (Telecopy
No. (844) 460-5663);

 

(iv)              if to the Swingline Lender, to it at JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Chicago, Illinois 60603-2003, Attention of Karen
Stofer-Williams (Telecopy No. (844) 460-5663); and

 

(v)                if to any other Lender or Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                Notices and other communications to the Lenders and the
Issuing Banks hereunder may be delivered or furnished by using Approved
Electronic Platforms pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)                Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto.

 



106

 

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                Except as provided in Section 2.20 with respect to an
Incremental Term Loan Amendment or an increase in Commitments and Section 2.21
with respect to the extension of the then-existing Maturity Date, and subject to
Section 2.14(c) and clauses (c) and (e) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (provided
that (x) only the consent of the Required Lenders shall be necessary to amend
the provisions of Section 2.13(c) or to waive any obligation of any Borrower to
pay interest or any other amount at the interest rate prescribed in such Section
and (y) any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the waterfall provisions thereof or the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Loans are included on the Effective Date) or (vi) (1) release the Company from
its obligations under the Guaranty or (2) release all or substantially all of
the Subsidiary Guarantors from their obligations under the Guaranty, in each
case, without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.24 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 



107

 

 

(c)                Notwithstanding the foregoing, this Agreement and any other
Loan Document may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrowers (x) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to an Incremental Term Loan Amendment) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans, Incremental Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

(d)                If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity (other than any Ineligible
Institution) which is reasonably satisfactory to the Company and the
Administrative Agent (and if a Commitment is being assigned, the Issuing Banks
and the Swingline Lender) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and participations in LC Disbursements and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
such Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under Section 2.15
and 2.17, and (2) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 2.16 had the
Loans of such Non-Consenting Lender been prepaid on such date rather than sold
to the replacement Lender. Each party hereto agrees that (x) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (y) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

 

(e)                Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

 



108

 

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates and the Joint Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                The Company shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any of its Subsidiaries or any of their respective
equity holders, Affiliates or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Company against an Indemnitee for a material breach in bad
faith of such Indemnitee’s express obligations hereunder, if the Company has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 



109

 



 

(c)                To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, and each Lender severally
agrees to pay to such Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Company’s failure to pay any such amount
shall not relieve the Company of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                All amounts due under this Section shall be payable not later
than fifteen (15) days after written demand therefor.

 

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 



110

 

 

(A)              the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under clause (a), (f) or (g) of Article
VII has occurred and is continuing, any other assignee;



 

(B)              the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment;

 

(C)              each Issuing Bank; and

 

(D)              the Swingline Lender.

 

(ii)               Assignments shall be subject to the following additional
conditions:

 

(A)              except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default
under clause (a), (f) or (g) of Article VII has occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

 

(D)              the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(E)               other than assignments to an existing Lender, any assignment
or transfer to or assumption by any Person of all or a portion of a Lender's
rights and obligations under this Agreement (including all or a portion of its
Commitment or Loans) with respect to a Dutch Borrower shall only be permitted if
such Person is a Dutch Non-Public Lender.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 



111

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof,
(e) a Disqualified Institution or (f) unless the Commitments have terminated,
any Person that is not able to make Loans denominated in Foreign Currencies.

 

(iii)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)              The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 



112

 

 

(c)                Any Lender may, without the consent of, or any notice to, any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 and Section 2.19 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 



113

 

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Banks or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) the reductions of the Letter
of Credit Commitment of any Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement; provided that, upon the reasonable request of the Administrative
Agent (or any Lender acting through the Administrative Agent), each Borrower
shall provide an original executed signature page to this Agreement to any such
requesting Lender (it being understood that such original executed signature
pages are not required to be delivered on the Effective Date). The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, the Company
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Loan Parties, electronic images of this Agreement or any other Loan Documents
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waives any argument, defense or right to contest the validity or
enforceability of the Loan Documents based solely on the lack of paper original
copies of any Loan Documents, including with respect to any signature pages
thereto.

 



114

 

 

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender, such Issuing Bank or such Affiliate to or for the credit or the
account of any Borrower or any Subsidiary Guarantor against any of and all of
the Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or such Issuing Bank different from the branch office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender and Issuing Bank
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)                Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Lender relating to this Agreement, any other Loan
Document or the consummation or administration of the transactions contemplated
hereby or thereby shall be construed in accordance with and governed by the law
of the State of New York.

 

(c)                Each Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks jurisdiction, the Supreme Court of the State
of New York sitting in the Borough of Manhattan), and any appellate court from
any thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such federal or New York
State court, as the case may be. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 



115

 

 

(d)                Each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(e)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Each Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each such Subsidiary Borrower until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such Subsidiary
Borrower shall have been terminated as a Borrower hereunder pursuant to
Section 2.23. Each Subsidiary Borrower hereby consents to process being served
in any suit, action or proceeding of the nature referred to in Section 9.09(c)
in any federal or New York State court sitting in New York City by service of
process upon the Company as provided in this Section 9.09(e); provided that, to
the extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Subsidiary Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Subsidiary Borrower shall have given
written notice to the Administrative Agent (with a copy thereof to the Company).
Each Subsidiary Borrower irrevocably waives, to the fullest extent permitted by
law, all claim of error by reason of any such service in such manner and agrees
that such service shall be deemed in every respect effective service of process
upon such Subsidiary Borrower in any such suit, action or proceeding and shall,
to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Subsidiary Borrower. To the
extent any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives, to the extent permitted by law, such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 



116

 

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Company after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.





 



117

 

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION

 

ABOUT THE COMPANY, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

Section 9.14. Releases of Subsidiary Guarantors.

 

(a)                A Subsidiary Guarantor shall automatically be released from
its obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

(b)                Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), upon the request of the Company,
release any Subsidiary Guarantor from its obligations under the Guaranty if such
Subsidiary Guarantor is no longer a Subsidiary or is no longer required to be a
Subsidiary Guarantor pursuant to the terms of this Agreement.

 

(c)                At such time as the principal and interest on the Loans, all
LC Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Contract or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Subsidiary Guarantor thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

 

Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 



118

 

 

Section 9.16. No Advisory or Fiduciary Responsibility.

 

(a)                Each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrowers with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
Person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

 

(b)                Each Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers and other
companies with which the Borrowers may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

(c)                In addition, each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Company or its Subsidiaries may have conflicting interests regarding the
transactions described herein and otherwise. No Credit Party will use
confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Company or its Subsidiaries in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrowers, confidential
information obtained from other companies.

 

Section 9.17. Attorney Representation. If a Dutch Borrower is represented by an
attorney in connection with the signing and/or execution of the Agreement and/or
any other Loan Document it is hereby expressly acknowledged and accepted by the
parties to the Agreement and/or any other Loan Document that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of The
Netherlands.

 

Section 9.18. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 



119

 

 

(a)                the application of any Write-Down and Conversion Powers by an
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 9.19. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature Pages Follow]

 



120

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  WATTS WATER TECHNOLOGIES, INC.,   as the Company       By /s/ Timothy M.
MacPhee     Name: Timothy M. MacPhee     Title: Vice President and Treasurer    
  WATTS EMEA HOLDING B.V.,   as the Initial Dutch Borrower       By /s/ Nigel
Paul Wood     Name: Nigel Paul Wood     Title: Managing Director A       By /s/
Oliver Paul Jean Giverdon     Name: Oliver Paul Jean Giverdon     Title:
Managing Director B       JP MORGAN CHASE BANK, N.A., individually as a
Lender, as the Swingline Lender, as an Issuing Bank and
as Administrative Agent       By /s/ Peter S. Predun     Name: Peter S. Predun  
  Title: Executive Director

 



  BANK OF AMERICA, N.A., individually as a   Lender, as an Issuing Bank and as a
Co-Syndication   Agent         By: /s/ Molly Kropp     Name: Molly Kropp    
Title: Senior Vice President         TD BANK, N.A., individually as a Lender, as
  An Issuing Bank and as a Co-Syndication Agent         By: /s/ Bernadette
Collins     Name: Bernadette Collins     Title: Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement
Watts Water Technologies, Inc. et al

 



 

 

 

  KEYBANK NATIONAL ASSOCIATION,   Individually as a Lender, as an Issuing Bank
and as   A Co-Syndication Agent         By: /s/ Suzannah Valdivia     Name:
SUZANNAH VALDIVIA     Title: SENIOR VICE PRESIDENT         WELLS FARGO BANK,
NATIONAL   ASSOCIATION, individually as a Lender, as an   Issuing Bank and as a
Co-Syndication Agent         By: /s/ Cody King     Name: Cody King     Title:
Vice President         PNC BANK, NATIONAL ASSOCIATION,   Individually as a
Lender and as a Co-   Documentation Agent         By: /s/ Joe Guilmartin    
Name: Joe Guilmartin     Title: Managing Director         U.S. BANK NATIONAL
ASSOCIATION,   Individually as a Lender and as a Co-   Documentation Agent      
  By: /s/ Kelsey E Hehman     Name: Kelsey E Hehman     Title: Assistant Vice
President         SANTANDER BANK, N.A., as a Lender         By: /s/ Daniel
Wilansky     Name: Daniel Wilansky     Title: Vice President         TRUIST
BANK, as a Lender         By: /s/ Matthew J. Davis     Name: Matthew J. Davis  
  Title: Senior Vice President         HSBC BANK USA, NATIONAL   ASSOCIATION, as
a Lender         By: /s/ Shaun R Kleinman     Name: Shaun R Kleinman     Title:
Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement
Watts Water Technologies, Inc. et al

 



 

 

 

  HSBC BANK CANADA, as  Lender         By: /s/ James Stuart     Name: James
Stuart     Title: AVP – Senior Relationship Manager         By: /s/ Graham
Carroll     Name: Graham Carroll     Title: AVP – Ontario Team Lead        
BROWN BROTHERS HARRIMAN & CO., as   a Lender         By: /s/ John H. Wert, Jr.  
  Name: John H. Wert, Jr.     Title: Senior Vice President



 

Signature Page to Amended and Restated Credit Agreement
Watts Water Technologies, Inc. et al

 



 

 

